 



Exhibit 10.01
Execution Copy
LICENSE AGREEMENT
by and between
MGI PHARMA, INC.
and
CILAG GmbH INTERNATIONAL

 



--------------------------------------------------------------------------------



 



TABLES OF CONTENTS

         
RECITALS
    1  
 
       
ARTICLE 1 DEFINITIONS
    1  
 
       
ARTICLE 2 LICENSE
    11  
2.1 License
    11  
2.2 Sublicenses and Affiliates
    11  
2.3 No Conflict
    12  
2.4 Right of First Offer to a Related Product
    12  
 
       
ARTICLE 3 PAYMENTS AND MILESTONES
    12  
3.1 Up-Front Payment
    12  
3.2 Milestones
    12  
3.3 Royalty Payments
    12  
3.4 Discounting
    13  
3.5 Bundling
    13  
3.6 Other
    13  
 
       
ARTICLE 4 JSC, JOCs, COMMERCIALIZATION AND DEVELOPMENTS PLANS
    13  
4.1 Development and Commercialization Plans
    13  
4.2 Plan Contents
    14  
4.3 Cooperation and Efforts
    15  
4.4 Joint Steering Committee
    15  
4.5 Project Leaders
    16  
4.6 Joint Operating Committees
    16  

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

i



--------------------------------------------------------------------------------



 



             
ARTICLE 5 OBLIGATIONS OF THE PARTIES
    17  
5.1
  General     17  
5.2
  Development     17  
5.3
  Research and Development Support     18  
5.4
  New Indications     19  
5.5
  Additional Trials     21  
5.6
  Delivery of Information     21  
5.7
  Regulatory Responsibilities     22  
5.8
  Safety Reporting     23  
5.9
  Licensed Products Supplied to Named Patients     24  
5.10
  Commercialization     24  
5.11
  Voluntary and Mandatory Recalls: Potential Hazards     25  
5.12
  Records and Reports     26  
5.13
  Third Parties     26  
 
           
ARTICLE 6 SUPPLY OF PRODUCT
    26  
6.1
  Manufacturing and Supply Agreement     26  
6.2
  Pricing     30  
6.3
  Quality Assurance     30  
6.4
  Assignment of Existing Supply Agreements     31  
 
           
ARTICLE 7 PAYMENTS: BOOKS AND RECORDS
    31  
7.1
  Milestone Payments     31  
7.2
  Royalty Reports and Payments     32  
7.3
  Payment Method     32  
7.4
  Currency Conversion     32  
7.5
  Taxes     32  
7.6
  Records and Inspection     33  
 
           
ARTICLE 8 INTELLECTUAL PROPERTY OWNERSHIP: PATENTS
    34  

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

ii



--------------------------------------------------------------------------------



 



         
8.1 Ownership of Inventions
    34  
8.2 Patent Prosecution
    34  
8.3 Cooperation in Prosecution
    35  
8.4 Patent Term Extensions
    35  
8.5 Third Party Infringement Claims
    35  
8.6 Enforcement
    35  
8.7 Patent Marking
    36  
 
       
ARTICLE 9 TRADEMARKS
    36  
9.1 Product Trademark
    36  
9.2 License
    37  
9.3 Registration
    37  
9.4 Ownership
    37  
9.5 Recordation
    37  
9.6 Guidelines and Approval
    37  
9.7 Termination
    37  
 
       
ARTICLE 10 CONFIDENTIALITY
    38  
10.1 Non-Use and Non Disclosure
    38  
10.2 Exclusions
    38  
10.3 Permitted Use and Disclosure
    38  
10.4 Prior Non-Disclosure Agreement
    39  
10.5 Terms of the Agreement
    39  
10.6 Publication of Licensed Products Information
    40  
 
       
ARTICLE 11 REPRESENTATIONS AND WARRANTIES
    40  
11.1 By MGI
    40  
11.2 By Licensee
    42  
11.3 Disclaimer
    43  

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

iii



--------------------------------------------------------------------------------



 



         
ARTICLE 12 INDEMNIFICATION
    43  
12.1 Indemnification of MGI
    43  
12.2 Indemnification of Licensee
    44  
12.3 Procedure
    44  
12.4 Insurance
    44  
 
           
ARTICLE 13 TERM AND TERMINATION
    45  
13.1 Term
    45  
13.2 Termination for Non-Payment and Termination Without Cause
    45  
13.3 Termination for Material Breach, Change of Control or Termination SuperGen
License
    45  
13.4 Insolvency of a Party
    48  
13.5 Termination on a Country-by-Country Basis
    49  
13.6 Tolling of Cure Period
    49  
 
       
ARTICLE 14 EFFECT OF EXPIRATION OR TERMINATION
    49  
14.1 Accrued Obligations
    49  
14.2 Effects of any Expiration or Termination
    50  
14.3 Rights on Expiration or Termination
    50  
14.4 Rights
    52  
 
       
ARTICLE 15 MISCELLANEOUS
    52  
15.1 Article and Section Headings, Language and Construction
    53  
15.2 Governing Law
    53  
15.3 Submission to Jurisdiction
    53  
15.4 Waiver of Jury Trial
    53  
15.5 Other Remedies
    53  
15.6 Injunctive Relief
    53  
15.7 Dispute Resolution
    53  
15.8 Alternative Dispute Resolution
    54  

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

iv



--------------------------------------------------------------------------------



 



             
15.9
  Jurisdiction     58  
15.10
  No Implied Waivers: Rights Cumulative     58  
15.11
  Independent Contractors     58  
15.12
  Notices     58  
15.13
  Assignment     59  
15.14
  Modification     59  
15.15
  Severability     59  
15.16
  Publicity Review     60  
15.17
  Counterparts     60  
15.18
  Export Laws     60  
15.19
  Limitation of Liability     60  
15.20
  Entire Agreement     60    
SCHEDULES:
    61  
Schedule 1.7 — J&J Universal Calendar — 2006
       
Schedule 1.18 — Decitabine
       
Schedule 1.51 — Licensed Patents
       
Schedule 1.66 — Orphan Product Designation for Decitabine in EC
       
Schedule 1.80 — License Agreement between SuperGen, Inc. and MGI Pharma, Inc.
       
Schedule 1.75 — Manufacturing and Supply Agreements
       
Schedule 1.90 — R&D/GCP Audit Plan
       
Schedule 2.0 — Press Release
       
Schedule 2.1 — Example of Currency Conversion
       
Schedule 3.0 — Initial Global Development Plan & Listing of On-going Clinical
Trials
       
Schedule 6.1(b) — Minimum Product Order Quantities
       
Schedule 6.1(c) — Licensee Initial Product Forecast
       
Schedule 6.1(e) — Form of Purchase Order
       

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT, having an effective date as of July 3, 2006
(“Effective Date”) is entered into by and between MGI PHARMA, INC., a Minnesota
corporation having its principal place of business at 5775 West Old Shakopee
Road, Suite 100, Bloomington, Minnesota 55437-3174 U.S.A. (“MGI”), and Cilag
GmbH International, a Limited Liability Company having its principal place of
business at Landis + Gry-Strasse 1, CH-6300 Zug, Switzerland (“Licensee”). MGI
and Licensee are sometimes referred to herein, individually, as a “Party” and,
collectively, as the “Parties.”
RECITALS
     WHEREAS, MGI is in the business of developing and commercializing
pharmaceutical products, including oncology pharmaceutical products that meet
unmet medical needs.
     WHEREAS, Licensee desires to Develop and Commercialize (each as defined
below) certain pharmaceutical products containing Decitabine (as defined below)
for the treatment of oncologic and hematologic disorders.
     WHEREAS, MGI has obtained a license from SuperGen, Inc. (“SuperGen”) to
certain patents, patent applications, know-how and data, concerning products
containing Decitabine and desires to further license its rights under such
patents, patent applications, know-how, and data to a pharmaceutical company
that will assist in the Development and Commercialization of such products in
the Territory pursuant to the terms of this Agreement.
     WHEREAS, the SuperGen License Agreement has been amended to provide that
SuperGen will consent to the continuation of Licensee’s rights and license
granted by MGI under this Agreement under the conditions described in
Section 13.3(c) herein should the SuperGen License Agreement be terminated
either by SuperGen due to the breach of such Agreement by MGI, and such
termination is not related to any breach by Licensee of the terms of this
Agreement, or otherwise terminated by MGI.
     WHEREAS, the SuperGen License Agreement has been amended to provide that
MGI can Assign regulatory rights in the Territory to Licensee.
     WHEREAS, MGI is willing to grant to Licensee, and Licensee desires to
obtain, an exclusive license under such intellectual property for the Territory,
all on the terms set forth herein.
     NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the Parties hereby agree as follows:
 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

1



--------------------------------------------------------------------------------



 



Excution Copy
ARTICLE 1: DEFINITIONS

  1.1.   “Additional Trials” shall have the meaning set forth in Section 5.5(a).
    1.2.   “Affiliate” shall mean, in the case of a subject entity, another
entity that controls, is controlled by or is under common control with the
subject entity, but only for so long as such control exists. For purposes of
this definition only, “control” shall mean beneficial ownership (direct or
indirect) of at least fifty percent (50%) of the shares of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, in the election of the corresponding managing authority);
provided that where the local law does not permit foreign equity ownership of at
least fifty percent (50%), then “control” shall mean the beneficial ownership
(direct or indirect) of the maximum percentage of outstanding stock or voting
rights permitted by local law.     1.3.   “Agreement” shall have the meaning set
forth in the Preamble.     1.4.   “AML” shall have the meaning set forth in
Section 2.1.     1.5.   “API” shall have the meaning set forth in Section 1.28.
    1.6.   “Bright Stock” shall mean unlabeled finished units of the Licensed
Products supplied by MGI to Licensee for labeling and distribution in the
Territory pursuant to the terms hereof.     1.7.   “Calendar Quarter” shall mean
a calendar quarter based on the J&J Universal Calendar for that year, a copy of
which, for 2006, is attached hereto as Schedule 1.7, and which shall be updated
by Licensee for each Calendar Year of the Term consistent with the J&J Universal
Calendar used for Licensee’s internal business purposes; provided, however, that
the first calendar quarter for the first Calendar Year shall extend from the
Effective Date to the end of the then-current Calendar Quarter and the last
Calendar Quarter shall extend from the first day of such Calendar Quarter until
the effective date of the termination or expiration of the Agreement.     1.8.  
“Calendar Year” shall mean a calendar year during the Term based on the J&J
Universal Calendar for that year, a copy of which, for 2006, is attached hereto
as Schedule 1.7, and which shall be updated by Licensee for each Calendar Year
of the Term consistent with the J&J Universal Calendar used for Licensee’s
internal business purposes. For the first Calendar Year, the Calendar Year shall
begin on the Effective Date and the last day shall be December 31, 2006. The
last Calendar Year of the Term shall begin on the first day of the J&J Universal
Calendar Year for the year during which termination or expiration of the
Agreement will occur, and the last day of such Calendar Year shall be the
effective date of such termination or expiration.     1.9.   “Change of Control”
shall mean, with respect to a Party, any transaction or series of related
transactions that constitute: (a) the sale or lease of all or substantially all
of

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

2



--------------------------------------------------------------------------------



 



Excution Copy

      such Party’s business or assets to an acquiring entity; (b) any merger,
consolidation, share exchange, recapitalization, business combination or other
transaction to which such Party is subject resulting in the exchange of the
outstanding shares of such Party for securities or consideration issued, or
caused to be issued, by the acquiring entity; or (c) an acquiring entity having
obtained beneficial ownership of fifty percent (50%) or more of the outstanding
voting securities of such Party; unless in any of cases (a), (b) or (c) the
stockholders of such Party as of the date prior to the closing date of such
transaction or series of related transactions hold more than fifty percent (50%)
of the voting securities in the surviving entity in such transaction or its
parent outstanding immediately after the closing of such transaction or series
of transactions.     1.10.   “Claim” shall have the meaning set forth in
Section 12.1.     1.11.   “CMC” shall have the meaning set forth in
Section 1.1054.     1.12.   “Commercialization”, “Commercialize” and
“Commercial” shall mean activities directed to labeling of Bright Stock,
launching, marketing, promoting, detailing, educating, distributing, importing,
and selling Licensed Products, together with post-marketing studies within the
Territory.     1.13.   “Commercialization Plan” shall have the meaning set forth
in Section 4.1(a).     1.14.   “Company Core Data Sheet” or “CCDS” shall mean
the complied documentation relating to the medical and scientific data relating
to the Licensed Product, including safety and effective use of Licensed Product,
without regard to any specific country regulatory labeling requirements.    
1.15.   “Competing Product” shall mean any prescription pharmaceutical product
other than the Licensed Products that

  (a)   contains Decitabine or a pro-drug of Decitabine as the active ingredient
(unless the pro-drug is an active ingredient in a pharmaceutical product that is
being marketed as of the Effective Date of this Agreement), or     (b)   is an
ester, phosphate, solvate, hydrate or tautomer of Decitabine (except for
pharmaceutical products containing one or more polynucleosides or
polynucleotides comprising at least one base of Decitabine), or     (c)   are
Decitabine Metabolites (except for pharmaceutical products that are approved for
uses outside of the field of hematological diseases and hematopoietic
disorders);

      in each of (b) and (c) so long as the active ingredient of such
pharmaceutical product remains Decitabine or an active Decitabine Metabolite.  
      For purposes hereof, “Decitabine Metabolites” shall mean the compounds
resulting from the in vivo metabolic breakdown of Decitabine, including the
mono-, di- and tri-phosphates of Decitabine. Notwithstanding the preceding
sentence, Decitabine

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

3



--------------------------------------------------------------------------------



 



Excution Copy

      Metabolites shall not include (1) analogs of Decitabine metabolites, or
(2) polynucleosides or polynucleotides comprising at least one base of
Decitabine, wherein the term “analogs” shall be limited to compounds that are
not Decitabine Metabolites.     1.16.   “Confidential Information” shall mean
all information, data, and technology in any form, disclosed by or on behalf of
a Party in connection with this Agreement, including but not limited to assays,
chemical structures, pre-clinical and clinical trial results, diagnostics,
biological markers, protein structures, mechanisms of action, analytical
techniques, chemical synthesis, enzymology, computational models, Manufacturing
processes, market information, patent applications, inventions, know-how, trade
secrets, knowledge, ideas, developments, prototypes, discoveries, invention
disclosures, products, procedures, methods, techniques, materials, instructions,
specifications, recipes, designs, formulas, compositions, research,
modifications, protocols, works of authorship, business plans, financial
projections, and any other information, data, and technical subject matter,
whether biological, chemical, analytical, clinical, Manufacturing or quality
control related, or otherwise, including pharmacological, toxicological and
clinical information and test data, and related reports, statistical analyses,
Commercialization plans, expert opinions and the like, the secrecy of which
confers a competitive advantage upon that Party. As used herein, Confidential
Information shall not include rights under Patent Rights (but does include the
subject matter disclosed in non-published applications).     1.17.   “Control”
or “Controlled” shall mean, with respect to any intellectual property right or
other intangible property, the possession (whether by license or ownership, or
by control over an Affiliate having possession by license or ownership) by a
Party of the ability to grant to the other Party access and/or a license or
sublicense as provided herein without violating the terms of any agreement with
any Third Party.     1.18.   “DACOGEN Trademark” shall me mean the DACOGEN mark
and accompanying logos associated with it.     1.19.   “Decitabine” shall mean
the compound identified in Schedule 1.18, and all stereoisomers, salts and
polymorphs of the compound identified in Schedule 1.18. Esters and acids of the
compound identified in Schedule 1.18 shall be included to the extent they
constitute the same active ingredient as the compound identified in
Schedule 1.18.     1.20.   “Decitabine Metabolites” shall have the meaning set
forth in Section 1.15.     1.21.   “Delivery(ies)” “Deliver(ed)” shall have the
meaning set forth in Section 6.1(g).     1.22.   “Dispute Resolution” shall have
the meaning set forth in Section 15.7.     1.23.   “Develop” and “Development”
means the procurement of Regulatory Approvals for Licensed Products in the
Territory, preclinical testing, toxicology, clinical trials, quality of life
assessments, regulatory affairs, and further activities related to development
of Licensed Products to a stage ready for Commercialization thereof,

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

4



--------------------------------------------------------------------------------



 



Excution Copy

      including pre-marketing, launch plans and sales forecasting. It is
understood that Development includes ongoing clinical trials of Licensed
Products conducted after the initial Regulatory Approval of Licensed Products,
including, without limitation, to obtain further Regulatory Approval for
expanded labeling or approval for new indications.     1.24.   “Development
Information” shall have the meaning set forth in Section 5.6(a).     1.25.  
“Diligent Efforts” shall mean, with respect to each Party’s obligations relating
to the Licensed Product in their respective territories, the carrying out of
such obligations in a diligent and sustained manner using efforts substantially
similar to the efforts such Party devotes to a product of similar market
potential, profit potential, similar stage in development or commercialization,
based on conditions then prevailing.     1.26.   “DR” shall have the meaning set
forth in Section 15.8.     1.27.   “DR Request” shall have the meaning set forth
in Section 15.8(a).     1.28.   “Drug Substance” shall mean the active
pharmaceutical ingredient (“API”) of Product.     1.29.   “Drug Substance
Secondary Supplier Price” shall have the meaning set forth in Section 6.1(o).  
  1.30.   “Effective Date” shall have the meaning set forth in the preamble.    
1.31.   “EMEA” shall mean the European Medicines Evaluation Agency, or any
successor thereto.     1.32.   “Enforcement Action” shall have the meaning set
forth in Section 8.6.     1.33.   “Equivalent Pharmaceutical Company” shall have
the meaning set forth in Section 13.3(b).     1.34.   “Estimated Requirements”
shall have the meaning set forth in Section 6.1(a).     1.35.   “European Union”
or “EU”. shall mean the countries of the European Union, as it is constituted as
of the Effective Date and as it may be expanded from time to time.     1.36.  
“Existing Third Party Agreements” shall mean the SuperGen Agreement, the
Trademark Coexistence Agreement, the Pharmachemie Manufacturing Agreement, the
Ferro Pfanstiehl Agreement, any all the Manufacturing and supply agreements
related to Licensed Product, which agreements are listed on Schedule 1.75, and
any other agreements which would effect the rights and obligations of the
Parties hereunder.     1.37.   “FDA” shall mean the United States Food and Drug
Administration.     1.38.   “Ferro Pfanstiehl Agreement” shall mean all
agreements with Ferro Corporation and its affiliates relating to the API
including, but not limited to, the Drug Substance and Validation and Supply
Agreement between SuperGen, Inc. and Ferro Pfanstiehl Laboratories, Inc. and its
affiliates, effective as of July 2, 2003 and Amendments 1,

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

5



--------------------------------------------------------------------------------



 



Excution Copy

    2, 3, 4, 5, and 6 thereto, and the Quality agreement between MGI Pharma Inc.
and Ferro Corporation, effective February 28, 2006.   1.39.   “Field” shall have
the meaning set forth in Section 2.1.   1.40.   “Filling Production Lot” shall
mean the minimum product quantity of 10,000 vials.   1.41.   “Firm Orders” shall
have the meaning set forth in Section 6.1(c).   1.42.   “First Commercial Sale”
shall mean the first commercial sale of the Licensed Products in the specified
country by or under authority of any of Licensee or its Affiliates following
receipt of Marketing Authorization and any required pricing or reimbursement
approval of such Licensed Products in such country. Sales for clinical study
purposes or compassionate, named patient or similar use shall not constitute a
First Commercial Sale.

  1.43.   “Forecast” shall mean as defined in Section 6.1(a).     1.44.   “FTE”
shall mean a full time equivalent person year of professional scientific and/or
technical work or managerial work to the extent working on or directly involved
in the development according to the Global Development Plan.     1.45.   “G5
Countries” shall mean Spain, United Kingdom, France, Germany and Italy     1.46.
  “Good Clinical Practice” or “GCP” shall mean the then current standards for
clinical trials for pharmaceuticals, as set forth in the ICH (as defined below)
guidelines and applicable regulations promulgated thereunder, as amended from
time to time, and such standards of good clinical practice as are required by
the European Union and other organizations and governmental agencies in
countries in which a Licensed Product is intended to be sold to the extent such
standards are not less stringent than United States GCP.     1.47.   “Good
Laboratory Practice” or “GLP” shall mean the then current standards for
laboratory activities for pharmaceuticals, as set forth in the FDA’s GLP
regulations and/or the GLP principles of the Organization for Economic
Co-Operation and Development (OECD) and/or the GLP regulations adopted by Japan,
as amended from time to time, and such standards of good laboratory practice as
are required by the European Union and other organizations and governmental
agencies in countries in which a Licensed Product is intended to be sold, to the
extent such standards are not less stringent than United States GLP.     1.48.  
“Good Manufacturing Practice(s)” or “GMP” shall mean 1) the regulatory
requirements for current good manufacturing practices promulgated by the United
States Food and Drug Administration under the U.S. Food, Drug and Cosmetic Act,
21 C.F.R. § 210 et seq. (“FD&C Act”) and under the Public Health Service Act,
Biological Products, 21 C.F.R. §§ 600-610 (“PHS Act”), as the same may be
amended from time to time; and 2) such standards of good manufacturing practice
as are required by the European Union and other organizations and governmental
agencies in countries in which a Licensed Product is intended to be Manufactured
or

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

6



--------------------------------------------------------------------------------



 



Excution Copy

      sold, to the extent such standards are not less stringent than those in
the United States.     1.49.   “Governmental Authority” shall mean any court,
tribunal, arbitrator, agency, commission, official or other instrumentality of
(i) any government of any country, (ii) a federal, state, province, county, city
or other political subdivision thereof or (iii) any supranational body.    
1.50.   “ICH” shall mean “International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.”     1.51.  
“Indemnitee” and “Indemnitor” shall have the meaning set forth in Section 12.3.
    1.52.   “Infringement Actions” shall have the meaning set forth in
Section 8.5.     1.53.   “Global Development Plan” shall have the meaning set
forth in Section 4.1(a).     1.54.   “Insolvent” shall have the meaning set
forth in Section 13.4.     1.55.   “Joint Operating Committee(s)” and “JOC(s)”
shall have the meaning set forth in Section 4.6.     1.56.   “JOC-C” shall have
the meaning set forth in Section 4.6.     1.57.   “JOC-D” shall have the meaning
set forth in Section 4.6     1.58.   “Joint Steering Committee” or “JSC” shall
have the meaning set forth in Section 4.4.     1.59.   “Liabilities” shall have
the meaning set forth in Section 12.1.     1.60.   “Licensed Know-How” shall
mean all Regulatory Documentation, Supporting Data, Development information and
Confidential Information that is material to the Development and
Commercialization of the Licensed Products in the possession of MGI in tangible
form as of the Effective Date this Agreement, and reasonably necessary for
Licensee to perform its obligations under this Agreement.     1.61.   “Licensed
Patents” shall mean: (i) the patents and patent applications listed in
Schedule 1.51 and any patents issuing therefrom, and all reissues,
continuations, continuations-in-part, extensions, reexaminations, and foreign
counterparts thereof; and (ii) patents and patent applications MGI or its
Affiliates may own or control which are infringed by any of the activities of
Licensee performing in accord with this Agreement, including without limitation,
all patents and patent applications relating to Product Improvements Controlled
by MGI.     1.62.   “Licensed Product(s)” shall mean the licensed Product(s).  
  1.63.   “Licensed Product Improvements” shall mean the licensed Product
Improvements.     1.64.   “Licensee” shall have the meaning set forth in the
Preamble.     1.65.   “Licensee Additional Development Costs” shall have the
meaning set forth in Section 13.3(c)(i).

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

7



--------------------------------------------------------------------------------



 



Excution Copy

  1.66.   “Licensee Indemnitees” shall have the meaning set forth in
Section 12.2.     1.67.   “Licensee Invention(s)” shall have the meaning set
forth in Section 8.1.     1.68.   “MAA” shall mean an application requesting
Regulatory Approval for the marketing and/or Commercialization of the Licensed
Products for a particular indication in a jurisdiction filed with the relevant
Regulatory Authorities in jurisdictions in the Territory. It is understood that
MAA does not include applications for pricing or reimbursement approval
(“Pricing Approval”).     1.69.   “Major Country” shall mean the United Kingdom,
France, Germany, Italy, Spain and Japan.     1.70.   “Manufacturing” or
“Manufacture” shall mean activities directed to producing, manufacturing,
processing, filling, finishing, packaging, labeling, quality assurance testing
and release, shipping and storage of Product.     1.71.   “Manufacturing and
Supply Agreement” shall have the meaning set forth in Section 6.1.     1.72.  
“Marketing Authorization” shall mean, with respect to a particular jurisdiction
in the Territory, any authorization which is legally required under applicable
laws, regulations, administrative decisions, or otherwise to put a
pharmaceutical product on the market or for commercial sale in the jurisdiction
for use in treatment of any indication. It is understood that, as used herein,
Marketing Authorization does not include pricing or reimbursement approval.    
1.73.   “MDS” shall have the meaning set forth in Section 2.1.     1.74.   “MGI”
shall have the meaning set forth in the Preamble.     1.75.   “MGI Indemnitees”
shall have the meaning set forth in Section 12.1.     1.76.   “MGI Invention(s)”
shall have the meaning set forth in Section 8.1.     1.77.   “NDA” shall mean a
New Drug Application and amendments and supplements thereto filed with the FDA.
    1.78.   “Net Sales” shall mean the gross amount invoiced on the sale of the
Licensed Products by Licensee and its Affiliates, and any permitted
sublicensees, less reasonable and customary deductions for (a) credits for
returns, including withdrawals and recalls; (b) sales rebates and chargebacks;
(c) sales, value-added and other taxes; (d) customs duties on sales made by such
seller to the customer; but in the case of (a) and (b) only to the extent
accrued under applicable United States generally-accepted accounting principles
as being deductions that have actually been given to and taken by the customer,
and in the case of (c) and (d) only to the extent separately itemized in the
invoice to and paid by the customer; and (e) government rebates. If the Licensed
Products is sold for consideration other than solely cash, the fair market value
of such other consideration shall be included in the calculation of Net Sales,
provided that transfers of Licensed Product for use in research and/or

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

8



--------------------------------------------------------------------------------



 



Excution Copy

      Development, including Additional Trials, shall not constitute a Net Sale.
For purposes of calculating Net Sales, transfers of the Licensed Products to an
Affiliate or licensee for end use by such Affiliate or licensee in a country
shall be treated as a sale at the greater of the actual Net Sales and the
average Net Sales price for fully arms-length sales of such Licensed Products in
such country during the applicable calendar quarter, provided that transfers of
Licensed Product for use in research and/or Development, including Additional
Trials, shall not constitute a Net Sale. Notwithstanding the foregoing,
transfers of Licensed Product for use in research and/or Development, including
Additional Trials, where revenue is recognized, as defined by generally accepted
accounting principles, by Licensee shall constitute a Net Sale in the amount of
the revenue received.     1.79.   “On-going Trials” shall mean the clinical
trials on-going or complete as of the Effective Date of this Agreement,
including but not limited to the trials listed in the Global Development Plan
attached as Schedule 3.0.     1.80.   “Orphan Product Designations” shall mean
the designations of Decitabine as an orphan product by the applicable Regulatory
Authority in the Territory. Schedule 1.66 sets for the designation for the
European Union.     1.81.   “Party” and “Parties” shall have the meaning set
forth in the Preamble.     1.82.   “Patent Rights” shall mean any and all rights
under any of the following: (a) a United States, international or foreign
patent, utility model, design registration, certificate of invention, patent of
addition or substitution, or other governmental grant for the protection of
inventions or industrial designs anywhere in the world, including any reissue,
renewal, re-examination or extension thereof; and (b) any application for any of
the foregoing, including any international, provisional, divisional,
continuation, continuation-in-part, or continued prosecution application,
supplemental registrations and extensions thereof, including patent term
extensions and restorations and supplemental protection certificates.     1.83.
  “Pharmachemie Manufacturing Agreement” shall mean all agreements with
Pharmachemie B.V. and its affiliates relating to the Licensed Product including,
but not limited to, the Manufacturing Agreement between MGI Pharma Inc. and
Pharmachemie B.V., effective as of July 6, 2005, and the Quality agreement
between MGI Pharma Inc. and Pharmachemie B.V., effective September 8, 2005.    
1.84.   “Policy Relating to the Employment of Child Labor” shall have the
meaning set forth in Section 1.92.     1.85.   “Pricing Approval” shall have the
meaning set forth in Section 1.68.     1.86.   “Product(s)” shall mean (i) the
product containing Decitabine which is the subject of MGI’s NDA No. 21-790 as of
the date of signing of this Agreement; and (ii) any other pharmaceutical product
containing as an active ingredient Decitabine.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

9



--------------------------------------------------------------------------------



 



Excution Copy

  1.87.   “Product Improvement(s)” shall have the meaning set forth in
Section 8.1.     1.88.   “Product Trademark” shall mean the Dacogen Trademark
and all other Licensed Products specific trademark(s), service mark(s),
accompanying logos, trade dress and/or indicia of origin under which the
Licensed Products are marketed and distributed in accordance with this
Agreement. For purposes of clarity, the term Product Trademark(s) shall not
include, without limitation, the corporate names and logos of either Party.    
1.89.   “Project Leader” shall have the meaning set forth in Section 4.5.    
1.90.   “Public Disclosure” shall have the meaning set forth in Section 15.16  
  1.91.   “Purchase Order” shall have the meaning set forth in Section 6.1(f).  
  1.92.   “Qualified Manufacturer” shall mean a manufacturer that the Parties
agree complies with all applicable national, federal, state and local laws and
regulatory requirements, including, but not limited to laws regarding
environmental, safety and industrial hygiene, complies with GMP, has the
requisite continuity and security of supply necessary to meet forecast demands
of the Parties, and complies with Licensee’s Policy Relating to the Employment
of Child Labor (“Policy Relating to the Employment of Child Labor”) which is:

     (i) No person under the age of 16 shall be employed, and no other young
person (under age of 18) shall be employed unless such employment is in
compliance with the International Labor Organizations Convention 138 Concerning
Minimum Age;
     (ii) No young person (under age 18) shall be required to work more than 48
regular hours and 12 hours overtime per week nor more than six (6) days per
week; and
     (iii) No young person (under age 18) shall be employed unless such
employment is in compliance with all applicable laws and regulations concerning,
age, hours, compensation, health and safety.

  1.93.   “Quality Agreement” shall have the meaning set forth in
Section 6.3(a), as amended from time to time by the Parties.     1.94.   “R&D
Payments” shall have the meaning set forth in Section 5.3(a).     1.95.   “R&D
Services” shall have the meaning set forth in Section 5.3(a).     1.96.  
“Regulatory Approval” shall mean, with respect to the Product in a particular
country, the receipt of Marketing Authorization and price and reimbursement
approvals, if required, necessary for sale of the Product in that country as
granted by the relevant Governmental Authority(ies) including without limitation
the approval of an NDA or MAA.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

10



--------------------------------------------------------------------------------



 



Excution Copy

  1.97.   “Regulatory Authority(ies)” shall mean, in respect of a jurisdiction,
any agency, department, bureau or other governmental entity with authority over
the development, Manufacture, use or sale (including approval of NDAs and other
MAAs) with respect to the Licensed Products in the jurisdiction, including the
FDA and EMEA.     1.98.   “Regulatory Documentation” means, with respect to the
Product, all filings and supporting documents submitted to any and all
Regulatory Authorities relating to such Products, and all data and information
contained therein, including any INDs, MAAs (including NDAs), Drug Master Files,
investigator’s brochures, correspondence to and from Regulatory Authorities,
minutes from teleconferences and meetings with Regulatory Authorities,
registrations and licenses, regulatory drug lists, advertising and promotion
documents shared with Regulatory Authorities, product labeling, adverse event
files, complaint files and Manufacturing records and documentation, including
but not limited to materials relating to recalls, field alerts and change
controls.     1.99.   “Related Product” shall have the meaning set forth in
Section 2.4 of the SuperGen License Agreement. In addition, amides and
metabolites of Decitabine or of a prodrug of Decitabine that are not Competing
Products shall be a Related Product.     1.100.   “Safety Data Exchange
Agreement” shall have the meaning set forth in Section 5.8(d).     1.101.  
“Sales Materials” shall have the meaning set forth in Section 5.10(e).    
1.102.   “Sublicense Agreements” shall have the meaning set forth in
Section 2.2.     1.103.   “SuperGen” shall have the meaning set forth in the
third recital.     1.104.   “SuperGen License Agreement” shall mean the Amended
and Restated License Agreement between SuperGen, Inc. and MGI Pharma, Inc.
effective as of September 21, 2004 and amended as of                     , 2006,
and attached hereto as Schedule 1.80     1.105.   “Supporting Data” shall mean
all data and information relating to (a) the pharmacological or toxicological
properties of the Products, (b) any pre-clinical or clinical testing and
experience in relation to the Products and (c) the chemical composition,
synthesis, formulation, compounding, and Manufacturing and quality control
testing of the Products, to the extent reasonably required for purposes of any
application for Marketing Authorization for the Products. Supporting Data shall
also include, but is not limited to, copies of annual reports, integrated study
reports, protocols for clinical research and pre-clinical studies, protocol
changes and amendments, Chemistry, Manufacturing and Control (“CMC”) sections
and amendments, safety data, clinical databases, case report forms and access to
patient records, toxicity, safety and metabolism reports and data, and
pharmacokinetic data and reports and relating to the Products, as well as, in
general, data or information

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

11



--------------------------------------------------------------------------------



 



Excution Copy

      which would typically be part of any submission to FDA or other Regulatory
Authority for the purpose of obtaining approval of the Products for any
indication.     1.106.   “Territory” shall mean all countries of the world with
the exception of the United States, Canada and Mexico.     1.107.   “Third
Party” shall mean any party other than Licensee, MGI and their respective
Affiliates.     1.108.   “Trademark Coexistence Agreement” shall mean the
agreement between SuperGen, Inc. and Dakocytomation Denmark A/S, effective as of
February 21, 2005.     1.109.   “Wind-down Period” shall have the meaning set
forth in Section 14.3(a).     1.110.   “Vidaza” shall mean azacitidine
(4-amino-1-ß-D-ribofuranosyl-s-trazin-2(1H)-one.)

ARTICLE 2: LICENSE

  2.1.   License. Subject to the terms and conditions of this Agreement, MGI
hereby grants to Licensee and its Affiliates an exclusive, non-transferable
(except as expressly authorized in this Agreement), royalty-bearing license,
with the right to sublicense as qualified in Section 2.2 below, under the
Licensed Patents, Licensed Products Improvements to the extent Controlled by
MGI, and Licensed Know-How to use, develop, import, offer for sale, have sold
and sell, the Licensed Products in the Territory, and a non-exclusive license
thereunder to make and have made the Licensed Products worldwide, for all
diagnostic, preventive and therapeutic uses in the human diseases
Myelodysplastic Syndromes (“MDS”) Acute Myelogenous Leukemia (“AML”) and any
other indications or uses (the “Field”). MGI also hereby grants Licensee a
license to use the Dacogen Trademark as provided for in Section 9 of this
Agreement. MGI reserves all rights not expressly granted herein, and no other
rights shall be considered granted by MGI by implication, estoppel, reliance, or
otherwise. Notwithstanding anything to the contrary, no rights or licenses are
granted by MGI in this Agreement with respect to any active ingredient other
than Decitabine or with respect to any product other than the Licensed Products.
    2.2.   Sublicenses and Affiliates. Licensee shall not have the right to
sublicense its Commercial rights under Section 2.1 above to any Third Party in
(a) Major Countries without MGI’s prior written consent, which shall not be
unreasonably withheld (such agreements referred to as “Sublicense Agreements”)
and (b) in any country in the Territory without MGI”s prior written consent if
such transaction is (i) less than an arms-length transaction, (ii) Licensee has
an ownership interest in such Third Party, or (ii) if the Third Party has or is
also granted the right to Manufacture Product. Each Sublicense Agreement between
Licensee and a sublicensee shall be at least as protective of MGI and all
intellectual property licensed hereunder, the Licensed Know-How and other
Confidential Information as the terms and conditions of this

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

12



--------------------------------------------------------------------------------



 



Excution Copy

      Agreement, and subordinate thereto, and Licensee shall be responsible to
MGI for the performance by each sublicensee as necessary for compliance with the
financial and other obligations under this Agreement. Within ten (10) calendar
days of entering into a Sublicense Agreement under this Section 2.2, Licensee
shall provide MGI with a true, complete and correct copy of such Sublicense
Agreement and any amendments thereto. Any attempt to engage a sublicensee other
than in accordance with the foregoing shall be null and void. In addition, while
Licensee may appoint distributors within the normal channel of distribution in
non-Major Countries in the European Union, Licensee may not sublicense any of
its other rights under Section 2.1 above to such distributors.     2.3.   No
Conflict. Subject to the rights expressly reserved by MGI under the provisions
of Section 2.1, each Party covenants and warrants that commencing on the
Effective Date of this Agreement and continuing until ten (10) years after the
date on which the Licensed Product receives Regulatory Approval in the EU, none
of such Party or its Affiliates will, directly or indirectly, market,
distribute, sell, offer to sell, import, or otherwise commercialize any
Competing Products; nor shall such Party or its Affiliates assist, fund, or
license or authorize, any Third Party to do any of the foregoing. This provision
shall not operate to prevent Licensee or its Affiliates from taking reasonable
actions to dispose of a Competing Product.     2.4.   Right of First Offer to a
Related Product. Should SuperGen provide the right of first offer to a Related
Product to MGI under Section 2.4 of the SuperGen License Agreement, and should
MGI exercise such right to such Related Product, then MGI shall provide a
similar right of first offer to Licensee to Commercialize such Related Product
in the Territory under the same procedures described in Section 2.4 of the
SuperGen License Agreement.

ARTICLE 3: PAYMENTS AND MILESTONES

  3.1.   Up-Front Payment. In consideration of the licenses granted to Licensee
in this Agreement and upon the terms and conditions contained herein, a
nonrefundable upfront payment of $ * shall be made by Licensee to MGI within two
(2) days following the Effective Date of this Agreement.     3.2.   Milestones.
In consideration of the Licenses grated by MGI to Licensee and upon the terms
and conditions contained herein, the following nonrefundable Clinical
Development Milestones will be made thirty (30) days following notice to MGI of
the first occurrence of the following events:

         
(a) Upon receipt of EU Regulatory Approval
  $ *  
(b) Upon acceptance of an application for Japan Regulatory Approval
  $ *  
(c) Upon receipt of Japan Regulatory Approval
  $ *  
(d) Upon annual sales in Japan greater than $*
  $ *  
(e) Upon annual sales in G5 Countries greater than $*
  $ *  

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

13



--------------------------------------------------------------------------------



 



Excution Copy

      The milestone payments set forth above in this Section 3.2(a)-(e) shall
each be payable only once and on the first occurrence of the event after the
Effective Date of this Agreement.     3.3.   Royalty Payments. The royalty
payments set forth in Sections 3.3.(a)-(d) below shall apply on a
country-by-country basis, for * years following the Effective Date of this
Agreement, as follows:

  (a)   Licensee. Commencing with the First Commercial Sale of the Licensed
Product, Licensee shall pay, or cause to pay, to MGI, a royalty equal to * of
the Net Sales for the Licensed Products sold by Licensee and its Affiliates in
the Territory.     (b)   Distributors of Licensee. In all countries in the
Territory outside of the Major Countries, where Licensed Products are
commercialized on Licensee’s behalf through distributors, Licensee shall pay, or
cause to pay, MGI a royalty equal to * of Net Sales made by Licensee or its
Affiliates to such distributors.     (c)   Compassionate and Named Patient
Sales. Licensee shall at the end of each Calendar Year pay, or cause to pay, to
MGI a royalty equal to * of Net Sales of Licensed Products sold in the Territory
on a named patient, compassionate use or similar basis, provided that no royalty
shall be owed on such sales until such Net Sales exceed $ * per year in the
aggregate.     (d)   Product Sales. If Licensee or its Affiliates make a sale of
Products that for whatever reason would not be deemed to be Licensed Products
under this Agreement, then Licensee shall pay, or cause to pay, to MGI the
royalties set forth in Sections 3.3(a)-(c) above as if such sales were sales of
Licensed Products.

  3.4.   Discounting. Licensee and its Affiliates shall set prices for the
Licensed Products in the Territory in the best interest of the commercial
success of the Licensed Products in the Territory. Without limiting the
foregoing, if Licensee or its Affiliate sells the Licensed Products to a
customer who also purchases other products or services from Licensee or its
Affiliates, Licensee agrees not to, and to require that its Affiliates not,
discount or price the Licensed Products in a manner that would disadvantage the
Licensed Products in order to benefit sales or prices of the other products or
services offered for sale by Licensee or its Affiliates to such customer.
Without limiting the foregoing obligations, it is understood and agreed that
nothing in this Agreement is intended to dictate to Licensee and its Affiliates
the resale prices for the Licensed

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

14



--------------------------------------------------------------------------------



 



Excution Copy

      Products in the Territory. If the Licensed Products are sold in
combination with other products, or as a kit, then each component of the
combination or kit will be considered separately for the purposes of this
Section 3.4.     3.5.   Bundling. Licensed Products shall be sold in compliance
with all applicable laws.     3.6.   Other. All payments under this Article 3
shall be non-refundable (except solely in the case of overpayment) and
non-creditable (unless otherwise specifically set forth in this Agreement)
against other amounts due or payable to MGI under this Article 3 or otherwise
under this Agreement. Payments under this Article 3 shall be made in accordance
with Article 7 below.

ARTICLE 4: JSC, JOCs, COMMERCIALIZATION AND DEVELOPMENT PLANS

  4.1.   Development and Commercialization Plans.

  (a)   Global Development Plans; Amendments.

  (i.)   Initial Plan. An initial plan (the first “Global Development Plan”)
regarding the global development of the Product and containing all of the
On-going Clinical Trials shall be attached to this Agreement as Schedule 3.0.  
  (ii.)   Commercialization Plan. No later than *, Licensee shall provide to MGI
an opportunity to review and comment upon a plan and budget for the
Commercialization of the Licensed Products in the Territory for * (such plans
and budgets, together with any updates thereto in accordance with this
Agreement, hereinafter referred to as the “Commercialization Plan”). To the
extent permitted under applicable law, the Commercialization Plan shall include,
with respect to the Commercialization of each Licensed Product in each Major
Country: *. The Commercialization Plan shall be updated not less than *, as well
as more frequently as reasonably requested by MGI to take into account
completion, commencement or cessation of Commercialization activities not
contemplated by the then current Commercialization Plan; provided that Licensee
shall not be required to update in the Commercialization Plan the budget for
Commercialization of a Licensed Product in any Major Country after *.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

15



--------------------------------------------------------------------------------



 



Excution Copy

      Licensee agrees to provide to MGI for its review and comment no later than
* in advance of each JSC meeting all interim updates to the Commercialization
Plan. Licensee shall reasonably consider MGI’s input and comments.     (iii.)  
Updates. After the Effective Date, the Parties through the JOC-D shall update
from time to time the Global Development Plan for the further development of the
Products and to take into account completion, commencement or cessation of
development activities not contemplated by the then current Plan.     (iv.)  
Input and Comment. Each Party shall reasonably consider the other Party’s input
and comments to the Global Development Plan.

  4.2.   Plan Contents.

  (a)   The Global Development and Commercialization Plans shall be consistent
with the principle of maximizing the value of the Product on a worldwide basis.
To achieve this, the Parties shall cooperate in the review and development of
the Plans and budgets.     (b)   The Global Development and Commercialization
Plans and budgets therein shall contain sufficient detail as provided in
Section 4.1 (a), and as allowed by applicable laws, with respect to the
commercialization and development tactics and other matters to enable the JSC to
conduct a meaningful review of such plans.     (c)   Either Party may also
develop and submit to the JOCs from time to time proposed amendments to the
Plans. The JOCs shall review and comment on such proposed amendments and submit
such substantive amendments to the JSC for review. Subject to each Party
performing its respective responsibilities substantially in accordance with the
Global Development Plan and the Commercialization Plan, (i) Licensee shall be
solely responsible for all decisions regarding the Development and
Commercialization of Licensed Products in the Territory, including prices
charged for the Licensed Product in the Territory, as well as discounts, rebates
and all other deductions from Net Sales in the Territory, and (ii) MGI shall be
solely responsible for all decisions regarding development and commercialization
of the Product outside the Territory, including the prices charged for the
Product in the United States and Mexico, as well as discounts, rebates and all
other deductions from net sales in the United States and Mexico. *.

  4.3.   Cooperation and Efforts. Each of Licensee and MGI shall use Diligent
Efforts to execute and to perform, or cause to be performed, the activities
assigned to it relating

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

16



--------------------------------------------------------------------------------



 



Excution Copy

      to the development and commercialization of the Product worldwide and to
cooperate with the other in carrying out the development and commercialization
of the Product in accordance with the Global Development Plan, the
Commercialization Plan and this Agreement, in each case in good scientific
manner and in compliance with (a) all applicable national, federal, state and
local laws and regulatory requirements, including, but not limited to laws
regarding environmental, safety and industrial hygiene, (b) GMP, GCP, and GLP,
and (c) Licensee’s Policy Relating to the Employment of Child Labor. MGI shall
assist Licensee with obtaining Manufacturing information required for Licensee
to obtain Regulatory Approvals in the Territory and fulfill Regulatory reporting
obligations from the Third-Party manufacturers.

  4.4.   Joint Steering Committee.

  (a)   Formation. Promptly after the Effective Date, the Parties shall
establish a committee (the “Joint Steering Committee” or “JSC”), which shall
have overall responsibility for the collaboration established by this Agreement
for the development and commercialization activities relating to the Product(s)
worldwide. The JSC will consist of three (3) representatives from each Party.
Subject to the foregoing, each Party shall have the right to change its members
of the JSC by providing written notice to the other.     (b)   Purposes. The
purposes of the JSC shall be (i) to review and comment on the overall
development, manufacture and commercialization strategy for the Product
worldwide and (ii) to oversee the JOCs and resolve matters brought forth by the
JOCs and (iii) resolve disputes in accordance with Sections 15.7 and 15.8. The
Parties intend that their respective organizations will use Diligent Efforts to
assure success of the collaboration.     (c)   Responsibilities. In addition to
its overall responsibility for the collaboration established by this Agreement,
the JSC shall in particular: (i) review and monitor the progress of the Parties’
activities under the Global Development Plan; (ii) review and comment on
commercialization and development strategies, the trial protocols related to the
Products as submitted by the JOCs; and (iii) review and discuss the Regulatory
Documentation, product labeling, and filings.     (d)   Meetings. The JSC shall
meet * each year, unless otherwise agreed by the Parties. JSC meetings may be
held in person, through telephone or video conference or other mutually
agreeable means, provided that at least one meeting each year shall be held in
person. With the consent of the JSC members, other representatives of MGI or
Licensee may attend JSC meetings as observers. Each Party shall bear its own
personnel and travel costs and expenses relating to JSC meetings.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

17



--------------------------------------------------------------------------------



 



Excution Copy

  (e)   Authority. The JSC shall not have the power to amend or modify this
Agreement, and its decisions shall not be in contravention of any terms and
conditions of this Agreement.

  4.5.   Project Leaders. Licensee and MGI each shall appoint a person (a
“Project Leader”) to coordinate and facilitate the exchange of information,
including Licensed Know-How and Regulatory Documentation, and communications
between the Parties regarding the development and commercialization of the
Products worldwide. Each Party shall notify the other within * of the Effective
Date of this Agreement of the name and contact information for its Project
Leader and shall so notify the other Party (in advance of changing its Project
Leader).     4.6.   Joint Operating Committees. Promptly after its nomination,
the JSC shall establish two joint operating committees “(Joint Operating
Committee(s)”) or a JOC focusing on Development (“JOC-D”) and a JOC focusing on
Commercialization (“JOC-C”) (the JOC-D and the JOC-C collectively referred to as
the “JOCs”), led jointly by two persons, one appointed by each Party.

  (a)   JOC-D Responsibilities. The JOC-D shall be responsible for reviewing,
discussing, overseeing and commenting on the development activities of the
collaboration, including annual updates of the Global Development Plan.     (b)
  JOC-C Responsibilities. The JOC-C shall be responsible for reviewing,
discussing, overseeing and commenting on the commercialization and manufacturing
activities of the collaboration, including annual updates of Plans.     (c)  
Data. The JOCs shall have access, and rights, except as provided for in
Sections 5.4 and 5.5 herein, to all clinical trial data related to the Product
worldwide. The JOCs may agree to share other data with regard to the Parties’
efforts to develop and commercialize the Products in their respective
territories.     (d)   Audit Rights. Each Party will have the right to audit
appropriate records of the other Party to verify expenditures related to the
other Party’s development activities. The conduct of such audits shall be in
accordance with Section 7.6.     (e)   Review and Comment. The JOCs shall assist
the JSC, as directed, in the JSC’s review of the Parties’ activities. For the
avoidance of doubt, the JOCs will have no approval rights over the Global
Development Plan or the Commercialization Plan.

ARTICLE 5: OBLIGATIONS OF THE PARTIES

  5.1.   General. Each Party shall use Diligent Efforts to perform the
development and commercialization obligations set forth in this Agreement. All
such obligations shall

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

18



--------------------------------------------------------------------------------



 



Excution Copy

      be performed in accordance with the applicable laws, rules and regulations
of each country in their respective territories.     5.2.   Development.

  (a)   Clinical Development. Licensee will be solely responsible for
Development of the MDS indication and the AML indication for the Licensed
Products in the Territory *. Subject to payment by Licensee of the R&D Support
described below, MGI will bear the costs of the Development of the Licensed
Product for the MDS and AML indications * in the Territory, except that (a) the
costs of the Development of the Licensed Product for the MDS and AML indications
in Japan shall be solely borne by Licensee; (b) MGI’s costs of Development of
the Licensed Product for the MDS and AML indications * in the Territory shall
not exceed * including On-going Clinical Trials and modifications or additions
thereto; and (c) filing fees associated with applications for Regulatory
Approval in the Territory shall be the responsibility of Licensee. Following
Marketing Authorization in the EU, MGI shall apply Licensee’s R&D Support
payments to the further Development of Licensed Product as determined by the
JOC-C and JOC-D *.     (b)   Clinical Program Locations. If possible, and unless
otherwise determined by the JOC, the Parties shall endeavor to conduct the
clinical program * at an equivalent number of centers with an equivalent number
of patients within the EU and the U.S., unless the cost, speed or outcome of the
clinical program will be adversely affected.     (c)   Compliance with
GLP/GCP/GMP. All of the activities of both Parties * shall be done in accordance
with (i) all applicable national, federal, state and local laws and regulatory
requirements, including, but not limited to laws regarding environmental, safety
and industrial hygiene, (ii) GMP, GCP, and GLP, and (iii) Licensee’s Policy
Relating to the Employment of Child Labor, as applicable. Licensee is prepared,
at Licensee’s sole discretion and expense, to assist MGI, upon MGI’s written
request, with regard to GLP, GCP and GMP matters. With respect to any facility
or site at which a Party conducts development pursuant to this Agreement,
including, where commercially reasonable and within the control of the other
Party, third party facilities or sites, each Party shall have the right, at its
expense, upon reasonable written notice to the other Party and such third party,
and during normal business hours, to inspect such site and facility and any
records relating thereto once per year, or more often with cause, to verify the
other Party’s compliance with the terms of this Agreement relating to (i) all
applicable national, federal, state

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

19



--------------------------------------------------------------------------------



 



Excution Copy

      and local laws and regulatory requirements, including, but not limited to
laws regarding environmental, safety and industrial hygiene, (ii) GMP, GCP, and
GLP, and (iii) Licensee’s Policy Relating to the Employment of Child Labor. Such
inspection shall be subject to the confidentiality provisions of this Agreement.
Each Party agrees, to the maximum extent possible, to include in any contract or
other written arrangement with a third party relating to such facilities and
sites, a clause permitting the other Party to exercise its rights under this
Section 5.2. With respect to the On-going Trials and future clinical trials, MGI
shall make available for Licensee’s review all audit and inspection reports. The
current “R&D/GCP Audit Plan” attached hereto as Schedule 1.90 shall continue to
be executed by MGI and any amendments or deviations thereto shall be discussed
with Licensee prior to implementation.

  5.3.   Research and Development Support.

  (a)   Notification of R&D Services.

      Licensee shall notify MGI in writing of Licensee’s intent to provide
certain research and development support to MGI in the form of R&D Services
(“R&D Services” shall mean work performed by Licensee’s or its Affiliates’
employees or contractors directed towards implementing the Global Development
Plan).

  (i.)   For 2006, Licensee shall notify MGI in writing of Licensee’s intent to
provide R&D Services no later than July 15, 2006;     (ii.)   For 2007, Licensee
shall notify MGI in writing of Licensee’s intent to provide R&D Services no
later than December 15th, 2006; and     (iii.)   For 2008, Licensee shall notify
MGI in writing of Licensee’s intent to provide R&D Services no later than
December 15th, 2007.

      If MGI receives such notification from Licensee, then Licensee and MGI
will agree to a work plan for the applicable time period, and apply the Licensee
FTE rate of * to the activities to determine the value of the R&D Services to be
provided by Licensee during such period. In the event that Licensee does not so
notify MGI by any date set out in subparagraphs (a)(i), (a)(ii) or (a)(iii)
above, then Licensee shall instead pay MGI a research and development payment (“
R&D Payment”) as follows:

  (iv.)   the sum of * for work to be performed in 2006;     (v.)   the sum of *
for work to be performed in 2007; and     (vi.)   the sum of * for work to be
performed in 2008.

      If Licensee and MGI agree that Licensee will provide R&D Services during
any applicable year, but the value of R&D Services to be performed during such
year are less than the corresponding R&D Payments provided for in Sections 5.3
(b)(i),

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

20



--------------------------------------------------------------------------------



 



Excution Copy
(b)(ii) and (b)(iii) for such year, then Licensee shall pay MGI the difference
between those corresponding amounts.

  (b)   R&D Payments. Licensee shall in addition make R&D Payments to MGI as
follows:

  (i.)   two (2) days after the Effective Date of this Agreement, Licensee shall
pay MGI *;     (ii.)   upon the successful completion of the DACO 020 study and
associated data analysis, and forty-five (45) days following receipt of the
final study report for the DACO 020 study, Licensee shall pay MGI * less any R&D
Services performed by Licensee during the year in accordance with that year’s
approved R&D Services work plan, such R&D Services not to exceed *;     (iii.)  
upon the successful completion of the DACO 017 study and associated data
analysis, and forty-five (45) days following receipt of the final study report
for the DACO 017 study, Licensee shall pay MGI * less any R&D Services incurred
by Licensee during the year in accordance with that years approved R&D Services
work plan, such R&D Services not exceed to *.

  (c)   All R&D Payments by Licensee to MGI shall be non-refundable when made.

  5.4.   New Indications.

  (a)   Either Party may at any time submit to the JSC a proposal to develop new
indication(s) (other than a AML or MDS), dosage amount(s) regimens or dosage
forms(s), or other trials intended for regulatory purposes, for the Product.
Such proposal shall contain, at a minimum, *. The JSC shall approve such
proposal if *. In the event the JSC cannot reach agreement to approve a proposal
for a new indication, dosage amount or regimen or dosage form, then:

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

21



--------------------------------------------------------------------------------



 



Excution Copy

  (b)   Licensee may pursue development for the Territory of such new
indication, dosage amount or regimen or dosage form at its sole expense,
provided, however, that (1) MGI does not object to development of such new
indication, dosage amount or regimen or dosage form because it has a reasonable
belief, and provides Licensee with its reasoning in writing, that such new
indication, dosage amount or regimen or dosage form would create toxicity or
drug safety concerns, or (2) because MGI has a reasonable belief, and provides
Licensee with its reasoning in writing, that such new indication, dosage amount
or regimen or dosage form will be likely to have a negative impact on MGI’s
business interest under this Agreement. MGI may elect subsequently to
participate in the commercialization of such new indication, dosage amount or
dosage form outside the Territory pursuant to the terms of this Agreement,
provided that MGI first remits to Licensee an amount equal to * of the
development costs incurred by Licensee with respect to such new indication,
dosage amount or regimen or dosage form, *. If MGI does not elect subsequently
to participate in the commercialization of such new indication, dosage amount or
regimen or dosage form outside the Territory, Licensee may not commercialize
such new indication, dosage amount or regimen or dosage form outside the
Territory.     (c)   MGI may pursue development outside the Territory of such
new indication, dosage amount or regimen or dosage form at its sole expense,
provided, however, that (1) Licensee does not object to development of such new
indication, dosage amount or regimen or dosage form because it has a reasonable
belief, and provides Licensee with its reasoning in writing, that such new
indication, dosage amount or regimen or dosage form would create toxicity or
drug safety concerns, or (2) because Licensee has a reasonable belief, and
provides Licensee with its reasoning in writing, that such new indication,
dosage amount or regimen or dosage form will be likely to have a negative impact
on Licensee’s business interest under this Agreement. Licensee may elect
subsequently to participate in the commercialization of such new indication,
dosage amount or dosage form in the Territory pursuant to the terms of this
Agreement, provided that Licensee first remits to MGI an amount equal to * of
the development costs incurred by MGI with respect to such new indication,
dosage amount or regimen or dosage form, *. If Licensee does not elect
subsequently to participate in the commercialization of such new indication,
dosage amount or

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

22



--------------------------------------------------------------------------------



 



Excution Copy

      regimen or dosage form in the Territory, MGI may not commercialize such
new indication, dosage amount or regimen or dosage form in the Territory.

  5.5.   Additional Trials.

  (a)   All clinical trials that are not intended to support, directly or
indirectly, a regulatory application but which are instead designed to support
the marketing of the Product, shall be referred to as “Additional Trials”
hereunder and shall not be supported by R&D Support Payments from Licensee. A
Party commencing an Additional Trial shall provide the other Party with the
opportunity to review and comment on the trial design.     (b)   Where both
Parties wish to use the results of a given Additional Trial to support marketing
or a regulatory application of the Product in their respective territories, the
costs of such Additional Trial shall be shared by the Parties.     (c)   Where
one Party does not wish to use the results of any Additional Trial in their
respective territory, the other Party conducting the Additional Trial will be
responsible for and bear the costs of such trial. If a Party does not contribute
to the cost of conducting any Additional Trial hereunder, that Party agrees not
to use the results of such trial for any purpose, unless the Parties otherwise
agree in writing. Nothing in this Section 5.5(c) shall obligate either Party to
pay the cost of conducting any Additional Trial if such Party is obligated to
use the results of such trial to fulfill its regulatory obligations hereunder.

  5.6.   Delivery of Information.

  (a)   Promptly after the Effective Date, MGI shall provide to Licensee copies
of, or access to (if it is not reasonably feasible to reproduce the referenced
subject matter), the NDA and MAA, and the source documents referenced therein
(the “Development Information”) following MGI’s receipt thereof, and MGI shall
otherwise effect a complete transfer of all Licensed Know-How that is necessary
or useful for Licensee in the performance of its obligations or exercise of its
rights under this Agreement. This transfer shall occur in an orderly fashion and
in a manner such that the value of the transferred information is preserved in
all material respects. MGI shall not be considered in breach of this obligation
as a result of an inadvertent failure to provide any such subject matter, and
Licensee shall endeavor to provide MGI with ongoing guidance on the type of
information that will be most useful for Licensee in the performance of its
obligations or exercise of its rights under this Agreement.     (b)   All
Licensed Know-How and other Confidential Information obtained from MGI will be
used and disclosed by and under authority of Licensee only as may be necessary
in performing its obligations and exercising its rights under

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

23



--------------------------------------------------------------------------------



 



Excution Copy

      this Agreement and as may otherwise be agreed by MGI and Licensee in
writing.     (c)   All such disclosure of the Licensed Know-How and other
Confidential Information obtained from MGI to a non-governmental Third Party,
and use thereof, shall be made under reasonable and customary confidentiality
restrictions that are as protective of the MGI and such materials as the terms
of this Agreement.     (d)   Within thirty (30) days of the Effective Date, MGI
will provide Licensee with the right to cross reference SuperGen’s IND for the
Licensed Products for Licensee’s use in the Development and Commercialization of
the Licensed Products in the Territory under this Agreement. Neither Party may
use any Licensed Know-How or Confidential Information of the other Party for any
purpose outside the Territory, nor shall either Party use Confidential
Information of the other Party for any products other than the Licensed Products
(and shall not permit or authorize any Third Party to do so) without the prior
express written approval of the other Party.

  5.7.   Regulatory Responsibilities.

  (a)   Transfer. Promptly after the Effective Date of this Agreement, (1) MGI
shall transfer the previously submitted and withdrawn application for Marketing
Authorization for the Licensed Products to Licensee, and (2) shall provide
copies of or otherwise make available to Licensee all Regulatory Documentation
worldwide existing in draft or final form, including all assessment reports and
communications with Regulatory Authorities pre-submission, during review process
and post withdrawal, all communication and documents relating to scientific
advice and communications with the regulatory consultants.     (b)  
Responsibility. Licensee shall be solely responsible for preparing and filing
the Marketing Authorization for the Licensed Products in the Territory and for
seeking additional Marketing Authorization for the Licensed Products from the
appropriate Regulatory Authorities (including all related Regulatory
Documentation), and for all filings, meetings and communications with Regulatory
Authorities in connection therewith, including labeling discussions and
decisions.     (c)   Meetings with Regulatory Authorities. Licensee shall be
responsible for all interactions with Regulatory Authorities in the Territory.
The Parties will be reasonably allowed to participate in meetings with
Regulatory Authorities in the other Party’s respective territory, as observers,
subject to available space and attendance requirements that may be imposed at
such meetings, or which may materially interfere with the priorities or
objectives of the non-observer Party at a particular meeting.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

24



--------------------------------------------------------------------------------



 



Excution Copy

  (d)   Regulatory Documentation. Prior to filing with a Regulatory Authority,
the filing Party shall forward or otherwise make available to the other Party,
any Regulatory Documentation to be filed by the Party or its Affiliates and
shall afford the reviewing Party an opportunity to comment on such Regulatory
Documentation prior to filing, and shall reasonably consider such comments.
Licensee shall, and shall cause its Affiliates to maintain the status of such
Marketing Authorization(s).     (e)   Right to Cross-Reference. Each Party shall
have the right to cross-reference and make any other use of the other Party’s
Regulatory Documentation for the Product that it would have if it were the
owner, including without limitation access to all data contained or referenced
in such Regulatory Documentation, in each case as may be reasonably necessary to
enable such Party to develop, Manufacture or commercialize the Product; except
that such right of cross-reference and use shall not apply to trials pursued
independently by one Party pursuant to Sections 5.4 or 5.5.     (f)   Company
Core Data Sheet. Licensee shall own the Company Core Data Sheet (CCDS) once the
global adverse event database for the Product has been transferred to Licensee
pursuant to Section 5.8.     (g)   Regulatory Inspections. The Parties shall
cooperate in good faith with respect to conduct of any inspections by any
Regulatory Authority of a Party’s or contractor’s site and facilities. Subject
to MGI’s ability to further and accordingly amend the Pharmachemie Agreement and
the Ferro Pfanstiehl Agreements, each Party shall be given the opportunity to
attend any inspections by any Regulatory Authority of a Party’s or contractor’s
site and facilities, and the summary, or wrap up, meeting with a Regulatory
Authority at the conclusion of such site inspection. If such attendance would
result in the disclosure to the other Party of confidential information or trade
secrets unrelated to the subject matter of this Agreement, the Parties shall
enter into a confidentiality agreement covering the unrelated subject matter.
MGI warrants to Licensee that MGI shall use commercially reasonable efforts to
amend the Pharmachemie Agreement and the Ferro Pfanstiehl Agreements in order to
provide the rights provided in this Section 5.7(g).     (h)   Communications
from Regulatory Authorities. To the extent either Party receives written or
material oral communication from the FDA or any other Regulatory Authority
relating to any activities subject to this Agreement, the Party receiving such
communication shall notify the other Party and provide a copy of any written
communication, or a summary of oral communications, as soon as reasonably
practicable and in no case later than three (3) business days thereafter.

  5.8.   Safety Reporting.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

25



--------------------------------------------------------------------------------



 



Excution Copy

  (a)   Prior to First Commercial Sale. Prior to the First Commercial Sale of
the Licensed Products in the Territory, MGI shall maintain a global adverse
event database for the Product worldwide and shall be responsible for compliance
with all applicable laws relating to adverse event reporting and the conduct of
clinical trials and reporting obligations relating thereto required by the
applicable laws worldwide (including annual safety reports, periodic safety
update reports and quarterly line listings).     (b)   Database Transfer. Prior
to the First Commercial Sale of the Licensed Product in the Territory, MGI shall
complete the transfer to Licensee, and Licensee shall thereafter maintain a
global adverse event database for the Licensed Products and shall generate
adverse event reports for the Parties use in their respective territories..    
(c)   Access. Both Parties shall have access to all data in the global adverse
event database. Each Party shall be responsible for submitting adverse events
reports to the applicable Regulatory Authorities in the Parties respective
territories, except that MGI shall be responsible for submitting adverse event
reports to the applicable Regulatory Authorities in the EU until the transfer of
the regulatory responsibility provided for herein pursuant to Section 5.7(a).  
  (d)   Safety Data Exchange Agreement. Within six (6) months of the Effective
Date, but in any event prior to commencement or commercialization of the
Licensed Products in the Territory, the Parties will in good faith negotiate and
finalize a separate Safety Data Exchange Agreement (the “Safety Data Exchange
Agreement”), the terms of which shall set forth the obligations, procedures and
timelines for exchange of information pertaining to the safety reporting
obligations, including adverse and Serious Adverse Events observed in ongoing
clinical trials, and across the global marketplace. The Safety Data Exchange
Agreement shall address the timing of and communication responsibilities as the
between the Parties to the appropriate Regulatory Authorities.     (e)   Safety
Oversight Working Group. Thirty (30) days after the Effective Date of this
Agreement, the Parties shall meet to establish a safety oversight working group
(the “Safety Oversight Working Group”) composed of members of both Parties which
shall discuss and implement processes and procedures for sharing information
needed to support each Party’s respective regulatory responsibilities and as may
be necessary for the compliance with the applicable regulatory pharmacovigilance
requirements. Any such procedures shall not be construed to restrict either
Party’s ability to take action that it deems to be appropriate or required of it
under the applicable regulatory requirements, but when permitted by applicable
laws and regulations, the Parties shall consult with each other before taking
such action.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

26



--------------------------------------------------------------------------------



 



Excution Copy

  5.9.   Licensed Products Supplied to Named Patients. To the extent permitted
by local laws and regulations, and to the extent deemed feasible by Licensee,
Licensee shall make the Licensed Products available prior to Regulatory Approval
pursuant to a Compassionate Use Program and/or on a Named Patient Basis within
the Territory following the FDA approval of the Product for the MDS indication
in the U.S. Prior to instituting each such program, Licensee shall establish
criteria for inclusion of patients in such program(s), and the Parties must have
executed the separate Safety Data Exchange Agreement.     5.10.  
Commercialization.

  (a)   Responsibilities. Licensee will have sole responsibility, and shall pay
for, sales and marketing activities related to the promotion and distribution of
the Licensed Products, including all pre-launch market development and market
research activities, *. Licensee shall record all sales of Licensed Products,
assume all credit and receivable collection risk, and warehouse and distribute
Licensed Product in the Territory. In addition, Licensee shall be responsible
for handling all aspects of Licensed Product order processing, invoicing and
collection, distribution, inventory, product returns, and receivables. Licensee
shall assume all general and physical Licensed Product inventory risks in the
Territory. MGI will have sole responsibility, and shall pay for, the promotion
and distribution of the Product outside of the Territory, record all sales of
Products outside of the Territory, and assume the risks and liabilities for all
Product transactions outside of the Territory.     (b)   JSC Meetings. *.    
(c)   Diligent Efforts. Licensee will use Diligent Efforts to obtain
reimbursement and pricing approval for the Licensed Products in each country of
the Territory following Marketing Authorization in that country of the Licensed
Product, *. Unless otherwise agreed, Licensee will launch the Licensed Products
in every Major Country in the Territory wherein it has received Marketing
Authorization and pricing approval or reimbursement as the case may be.
Notwithstanding the foregoing, should Licensee reasonably consider that it
cannot profitably sell the Licensed Products in any country in the Territory,
Licensee shall provide MGI with written notice to that effect and Licensee’s
reasoning for not entering said country, and both Parties will endeavor to
fashion a mutually agreeable solution on how to best maximize the commercial
potential for the Licensed Products in such country. Licensee shall have the
right to appoint distributors in non-Major Countries within the Territory, and
shall notify MGI of such appointments. Licensee shall be responsible for the
performance of each such appointed distributor.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

27



--------------------------------------------------------------------------------



 



Excution Copy

  (d)   Sales Force. Licensee shall establish and maintain a high quality
training program, and each sales representative shall be trained and informed
consistent with Licensee’s requirements. The sales representatives shall be
compensated so as to provide sales incentives (or other variable pay components)
that are consistent with those provided by Licensee in connection with its other
portfolio products of similar sales potential. If MGI notifies Licensee that it
believes certain of Licensee’s sales representatives may (i) have violated any
laws or regulations or (ii) be damaging relationships with health care
professionals or damaging the Licensed Products brand, or (iii) failed to comply
with this Agreement, Licensee shall promptly use Diligent Efforts to evaluate
and resolve such issue.     (e)   Sales Materials. Any marketing and promotional
materials (“Sales Materials”) created or used by Licensee and its Affiliates for
the Licensed Products shall be in compliance with the Regulatory Approval for
the Products in the respective country.

  5.11.   Voluntary and Mandatory Recalls; Potential Hazards. If either Party
believes that a voluntary recall or market withdrawal of the Licensed Products
may be necessary in their respective territory, such Party shall notify the
other Party within twenty-four (24) hours after it forms such belief. Before
taking any action with respect to a recall or market withdrawal, to the extent
possible, each Party shall provide the other with a reasonable opportunity to
review, comment on and consult with respect to such recall or market withdrawal,
and shall consider in good faith any comments or suggestions. Notwithstanding
the foregoing, depending on the severity of the situation, either Party may use
its discretion to initiate a recall at any time after notifying the other Party,
if in its opinion, the recall is needed to protect the Party’s consumer’s safety
or the Party’s reputation. As between the Parties, Licensee shall be solely
responsible for all recalls and market withdrawals in the Territory. As between
the Parties, all recalls and market withdrawals in the Territory shall be at the
sole cost and expense of Licensee, except that MGI shall be responsible for
costs and expenses of recalls and market withdrawals to the extent they are
caused by any breach by MGI of its obligations hereunder to supply Licensed
Products to Licensee. Each Party shall inform the other Party as soon as
possible but no later than within twenty-four (24) hours of its receipt of any
information that (i) indicates or suggests a potential material liability for
either Party to a Third Party in the Party’s respective Territory arising in
connection with the Licensed Products; (ii) concerns suspected or actual
tampering or contamination or other material problems in the Party’s respective
Territory with respect to the Licensed Products; (iii) is reasonably likely to
lead to a recall or market withdrawal in the Party’s respective Territory of the
Licensed Products; or (iv) concerns any ongoing or potential Regulatory
Authority investigation, inspection, detention, seizure or injunction in the
Party’s respective Territory involving the Licensed Products, including the
receipt of any warning

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

28



--------------------------------------------------------------------------------



 



Excution Copy

      letter, material untitled letter or any equivalent communication from a
Regulatory Authority in the Party’s respective Territory relating to the
Licensed Products.     5.12.   Records and Reports.

  (a)   Licensee shall maintain records of the Development and Commercialization
of the Licensed Products (or cause such records to be maintained), as
applicable, in sufficient detail and in a good scientific manner as will
properly reflect all material work done and results achieved in the performance
of the Global Development and Commercialization Plans.     (b)   At each of the
JOC meetings, the Parties shall alternate preparing and disseminating meeting
minutes to all members of the applicable JOC, said minutes shall include in
reasonable detail, for the JOC-D, the progress of Development (including
regulatory activities), and for the JOC-C, the Commercialization activities
planned and taken, by and under authority of Licensee, and the results thereof.

  5.13.   Third Parties. Licensee shall cause its Affiliates and other Third
Parties having responsibilities in connection with the Development and/or
Commercialization of the Licensed Products to perform their responsibilities in
accordance with all applicable terms and conditions of this Agreement.

ARTICLE 6: SUPPLY OF PRODUCT

  6.1.   Manufacturing and Supply Agreement. As between MGI and Licensee, MGI
shall retain the obligation to manufacture and supply the Licensed Products to
Licensee for distribution in the Territory for so long as is required under the
SuperGen Agreement, or longer, as requested by Licensee. The Parties intend to
negotiate the terms of a separate manufacturing and supply agreement (the
“Manufacturing and Supply Agreement”) in good faith, within three (3) months of
the Effective Date. The key terms of this agreement will be strongly influenced
by the terms of the Pharmachemie Manufacturing Agreement and Ferro Pfanstiehl
Agreement, and shall include the following:

  (a)   Forecasts.

  (i.)   Initial Forecast. Attached hereto as Schedule 6.1(c) is Licensee’s
Initial Forecast for its requirements of Licensed Product and requested Delivery
dates for the period beginning on July 1, 2006.     (ii.)   Quarterly Forecast.
Prior to the end of each Calendar Quarter, Licensee shall provide MGI with a
statement of its estimated purchase requirements (“Estimated Requirements”) and
expected Delivery dates for Licensed Product for the four (4) Calendar Quarters
next succeeding such Calendar Quarter (the “Forecast”). The first six (6) months
of the Forecast shall constitute commitments to purchase Licensed Product.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

29



--------------------------------------------------------------------------------



 



Excution Copy

  (b)   Purchase Orders. At least ninety (90) calendar days prior to each
Delivery, Licensee shall place a Purchase Order for its requirements and
requested Delivery dates of Licensed Product for such Calendar Quarter. Purchase
Orders shall be placed in amounts equal to the Filling Production Lot sizes,
multiplied by whole number increments of the applicable minimum order quantities
as set forth on Schedule 6.1(b). Notwithstanding the foregoing, MGI shall use
reasonable efforts to comply with any subsequent changes in such Purchase
Orders, but shall not be held liable for its inability to do so.     (c)  
Satisfaction of Firm Orders. MGI shall confirm the receipt of each Purchase
Order within ten (10) days of its receipt thereof and provide a Delivery date
within thirty (30) days of the indicated date within the Purchase Order upon
confirmation. When such Purchase Order receipt is confirmed and a Delivery date
provided, the Purchase Order shall become a Firm Order (“Firm Order”).
Deliveries of Licensed Product shall be made on the date specified in the Firm
Order, but in no event more than fifteen (15) business days in advance of the
date specified in the Firm Order without Licensee’s prior written approval. MGI
shall notify Licensee at least seventy-two (72) hours prior to actual Delivery
of Licensed Product if MGI is not Delivering Licensed Product to Licensee on the
requested Delivery date. If the actual delivery date for Bright Stock is more
than four (4) calendar weeks after the date specified by MGI, the price for all
affected Licensed Product shall be reduced by one (1) percent for, and such
reduction shall be reflected in the corresponding invoice.     (d)   Alternative
Sources of Supply. In the event that MGI fails to Deliver Licensed Product
within sixty (60) days of any Delivery date, including, but not limited to, as a
result of a Force Majeure event, MGI and Licensee, will jointly pursue
alternative sources of supply. For the avoidance of doubt, MGI shall not
terminate the Pharmachemie Agreement if it remains the only source of supply for
Licensed Product.     (e)   Expiration of Ferro Pfanstiehl or Pharmachemie
Agreements. In the event that the Ferro Pfanstiehl Agreement or the Pharmachemie
Agreement expire or are terminated, then Licensee and MGI shall agree to a
mutually beneficial plan to assure the uninterrupted World Wide supply of the
Product for use in their respective territories. In such case, Licensee shall
have the right, but not the obligation, to manufacture the Product.     (f)  
Terms. Firm Orders will be made on the form of purchase order attached hereto as
Schedule 6.1(e), or in such other form as Licensee and MGI shall agree in
writing from time to time (a “Purchase Order”), provided that the terms and
conditions of this Agreement shall be controlling over any terms and conditions
used in any such Purchase Order used in ordering the Licensed Product.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

30



--------------------------------------------------------------------------------



 



Excution Copy

  (g)   Delivery Terms. All orders shall be delivered EXW (Ex-Works Incoterms
2000) to a third party designated by Licensee at the destination and the mode of
transportation specified by Licensee in its purchase orders or in any other
notice to MGI delivered pursuant to this Agreement (“Delivery”). MGI shall
provide to Licensee a bill of lading or similar receipt with respect to each
Delivery of Licensed Products. MGI shall cause the notification of Licensee in
writing upon each shipment of Licensed Products, which shall be Delivered free
and clear of any security interests, liens, claims, pledges, or encumbrances of
any kind or nature except as such are created by Licensee.     (h)   Labeling of
Licensed Product. Licensee shall order, and MGI shall Deliver, Bright Stock of
Licensed Products or labeled Licensed Products that have been secondarily
packaged, at Licensee’s discretion hereunder. Licensee shall have the option to
label and pack vials.     (i)   Secondary Source of Finished Product.

  (i.)   MGI agrees to qualify a secondary source mutually agreed upon by the
Parties of supply of finished Products in accord with its obligations under the
SuperGen License Agreement, but not to the detriment of Licensee’s efforts to
initiate finished product manufacturing from a third party manufacturer of its
choosing as of the expiry of the existing Pharmachemie Manufacturing Agreement.
In this regard, MGI and Licensee shall collaborate to pursue alternative
manufacturing locations for Licensed Product.     (ii.)   Should Licensee
require Drug Substance from Ferro Pfanstiehl for use in the production of
Licensed Products at Third Party manufacturers, for which Licensee may have
manufacturing responsibility per this Section 6.1(j), MGI is obligated to
procure and have tested for release such quantity of Drug Substance. Forecasting
for supply of Drug Substance shall be included in the Quarterly Forecast
consistent with Section 6.1(a)(ii). Such Drug Substance will delivered EXW
(Ex-Works Incoterms 2000).     (iii.)   In the event that Licensee is the
secondary source of Licensed Product, the Parties shall negotiate an appropriate
manufacturing and supply agreement and quality agreement. The Parties shall
agree upon one set of specifications for the Licensed Products that apply to all
territories.

  (j)   Extensions or Amendments of Ferro Pfanstiehl or Pharmachemie Agreements.
MGI agrees not to extend the existing Pharmachemie Manufacturing Agreement or
the existing Ferro Pfanstiehl Agreement , and to use commercially reasonable
efforts to negotiate, in the best interests of MGI and Licensee, the termination
of the Ferro Pfanstiehl Agreement at such time as is reasonably determined by
MGI. MGI also agrees not to amend the Pharmachemie Manufacturing Agreement or
Ferro Pfanstiehl Agreement

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

31



--------------------------------------------------------------------------------



 



Excution Copy

      without obtaining Licensee’s input on the amendment and obtaining
Licensee’s written consent which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, neither Party shall be precluded from entering
into an agreement with either Ferro Pfanstiehl or Pharmachemie for the
manufacture and supply of Product, provided that the Parties shall work together
to ensure that each Party has an adequate supply of Product and Drug Substance,
following the expiration or termination of the existing Pharmachemie
Manufacturing Agreement or Ferro Pfanstiehl Agreements, provided that any such
agreement entered into by MGI does not interfere with Licensee’s right to
manufacture the Product pursuant to Section 6.1 of this Agreement. To the extent
that Licensee has extra Product, Licensee shall not sell such Product to any
party other than MGI.

  (k)   Capacity. MGI shall maintain sources of Licensed Products with an
available manufacturing capacity of at least 150% of the aggregate current
annual Forecast starting twelve (months) after the initial Regulatory Approval
for the Product in Europe. MGI shall issue a letter to Licensee every year on
the anniversary of the effective date of the Manufacturing and Supply Agreement
certifying such amount of available capacity. MGI and Licensee shall share
long-term Forecasts on an annual basis so as to ensure that capacity will remain
available for at least three future years. Should a shortage of available
Product occur due to MGI’s failure to maintain such available capacity,
Licensee’s orders of Licensed Product shall be filled first from the available
supply.     (l)   Force Majeure. In the event of a Force Majeure as defined in
the Manufacturing and Supply Agreement between the Parties, Product batches
shall be distributed between MGI and Licensee on a pro rata basis based on the
previous twelve (12) months of receipt of Product.     (m)   Effect of
Termination of Agreement. In the event of termination of this Agreement and the
Manufacturing and Supply Agreement, Licensee shall at its option be permitted to
sell Licensed Product then existing in its inventory.     (n)   Procurement of
Drug Substance. MGI will remain responsible to procure all Drug Substance for
Licensed Products from Ferro Pfanstiehl in accordance with the terms of the
Ferro Pfanstiehl Agreement while in effect.     (o)   Secondary Source of API.

  (i.)   No later than six (6) months after the Effective Date of this
Agreement, MGI shall name Licensee as the qualified secondary source of Drug
Substance under the terms of the Ferro Pfanstiehl Agreement, provided that
Licensee is a Qualified Manufacturer. Licensee shall manufacture Drug Substance
at terms including transfer, start-up costs through qualification and
validation, and price (the “Drug Substance Secondary Supplier Price”), equal to
or lower than, and at a capacity equal to or better

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

32



--------------------------------------------------------------------------------



 



Excution Copy

      than the current terms offered by Ferro Pfanstiehl. All transfer and
start-up costs incurred by any secondary source of Drug Substance shall remain
the obligation of MGI. If Licensee is unable to qualify under this Section 6.1
(o)(i) as the secondary source of Drug Substance, the Parties shall work
together to secure a Qualified Manufacturer as the secondary source of Drug
Substance. MGI shall allow Licensee or other Qualified Manufacturer of Drug
Substance, as the case may be, to produce Drug Substance up to the limit of the
allowable percentage under the terms of the Ferro Pfanstiehl Agreement. In the
event that Licensee is the secondary source of Drug Substance, Licensee’s
production of Drug Substance will be for its own use in the preparation of
Licensed Products. Any savings resulting from the lower “Drug Substance
Secondary Supplier Price” (excluding cost savings resulting from favorable tax
treatment) shall be shared equally by the Parties.

  (ii.)   In the event that Licensee is the secondary source of Drug Substance,
Licensee shall notify MGI of the amount of Drug Substance that it shall produce
and use for its own purposes, and MGI shall notify Licensee of the allowable
limits of Drug Substance that Licensee can manufacture for use in Licensed
Products for sale globally based on the terms of the Ferro Pfanstiehl Agreement.
    (iii.)   Notwithstanding the terms of Section 6.1(o) (i) and (ii), should
MGI require Drug Substance from Licensee for its own use or to supplement the
amounts required to produce Licensed Products for sale outside the Territory and
Licensee is capable of producing such Drug Substance, Licensee shall provide
such Drug Substance to MGI.     (iv.)   In the event that Licensee is the
secondary source of Drug Substance, the Parties shall negotiate an appropriate
manufacturing and supply agreement and quality agreement. The Parties shall
agree upon one set of specifications for the Drug Substance that apply to all
territories.     (v.)   Title. Title to Drug Substance manufactured by Licensee
shall remain with Licensee through the manufacture of such Drug Substance into
finished Licensed Product.

  6.2.   Pricing. Any and all prices paid by Licensee to MGI, or MGI to
Licensee, for either Drug Substance or Licensed Products shall be at the
Parties’ cost as indicated in invoices generated by either Ferro Pfanstiehl or
Pharmachemie or such other applicable third-party source.     6.3.   Quality
Assurance

  (a)   Quality Agreement. A quality agreement (the “Quality Agreement”) will be
negotiated simultaneously with the Manufacturing and Supply Agreement between
the Parties, and be appended thereto.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

33



--------------------------------------------------------------------------------



 



Excution Copy

  (b)   Release of Licensed Products. Any and all shipments of Licensed Products
shall be approved and released for Delivery by Licensee’s Quality Assurance
personnel under the terms of the Quality Agreement. Such requirements for
release may include review of batch records or other pertinent information as
requested by Licensee.     (c)   Compliance with Applicable Laws. MGI shall
warrant the compliance with (i) all applicable national, federal, state and
local laws and regulatory requirements, including, but not limited to laws
regarding environmental, safety and industrial hygiene, (ii) GMP, and
(iii) Licensee’s Policy Relating to the Employment of Child Labor of
Pharmachemie and Ferro Pfanstiehl and all suppliers and vendors of Pharmachemie
and Ferro Pfanstiehl, and shall provide written credentials attesting to such
compliance at Licensee’s request.     (d)   Audits. Subject to MGI’s ability to
further and accordingly amend the Pharmachemie Agreement and the Ferro
Pfanstiehl Agreements: (i) Licensee shall have the right to audit Pharmachemie
and Ferro Pfanstiehl, and any successor suppliers thereto, as well as MGI for
the purposes of regulatory compliance, including those of applicable
environmental, health, safety, youth employment, quality system and other
governmental regulations of compliance; (ii) Licensee may have up to two
individuals for a period of up to three days attend such audits one time per
year, or more frequently for cause (i.e., “for cause” being defined as any
instance or reasonable suspicion of existing or imminent violation of the
applicable laws of Section 6.3(c) as demonstrated by reasonably detailed
documentation); (iii) Based on such audits, Licensee and MGI shall together
issue a list of observations within thirty (30) days that audited site personnel
must respond to within thirty (30) days with corrective action plans, and such
list shall include all observations provided by Licensee to MGI; (iv) MGI shall
require that audited site personnel implement corrective actions within thirty
(30) days, or if not possible, a schedule must be agreed to between MGI, the
audited site and Licensee for closure of such corrective action(s); and
(v) Failure to respond to such observations or close same shall be considered a
material breach of the applicable supply agreement(s), allowing Licensee to
immediately pursue alternate sources of supply. In the event that MGI and
Licensee disagree on the nature or extent of observations or corrective action
plans hereunder, they shall be resolved in accordance with Sections 15.7 and
15.8 of this Agreement. MGI warrants to Licensee that MGI shall use commercially
reasonable efforts to amend the Pharmachemie Agreement and the Ferro Pfanstiehl
Agreements in order to provide the rights provided in this Section 6.3(d).

  6.4.   Assignment of Existing Supply Agreements. MGI warrants to Licensee that
MGI has, or will uses commercially reasonable efforts to obtain and shall
thereafter maintain the right, to assign the Manufacturing and supply agreements
related to

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

34



--------------------------------------------------------------------------------



 



Excution Copy

      Product to Licensee pursuant to Sections 13.3(d) and 13.3(g) of this
Agreement, or to SuperGen pursuant to Section 15.3.4 of the SuperGen License
Agreement.

ARTICLE 7: PAYMENTS; BOOKS AND RECORDS

  7.1.   Milestone Payments. Milestone payments payable by Licensee to MGI under
Section 3.2 shall be paid in accordance with the terms thereof and this
Article 7.     7.2.   Royalty Reports and Payments. Commencing with the first
sale of the Licensed Products hereunder, Licensee shall provide a written report
for each Calendar Quarter to MGI within forty-five (45) days after the end of
each Calendar Quarter, stating in each such report, separately for Licensee and
its Affiliates, the number, description, and aggregate Net Sales, by country, of
the Licensed Products sold during the calendar quarter (or stating that no sales
have occurred if such is the case). Concurrently with making each such report,
Licensee shall pay to MGI the royalties due in accordance with Section 3.3.    
7.3.   Payment Method. All payments under this Agreement shall be made by bank
wire transfer in immediately available funds in US dollars to an account
designated by MGI. Any payments due under this Agreement which are not paid by
the date such payments are due under this Agreement shall bear interest to the
extent permitted by applicable law at the one-week LIBOR rate as published by
British Bankers Association , on the date such payment is due. This Section 7.3
shall in no way limit any other remedies available to MGI.     7.4.   Currency
Conversion. All amounts set forth in this Agreement, or in any Schedule, are in
U.S. Dollars. If any currency conversion shall be required in connection with
the calculation of royalties or other payments hereunder, such conversion shall
be made using an average of the daily closing mid-rate over the applicable
period for foreign currency, in U.S. dollars, as available in Bloomberg screen
CURNCY HP (N127) for each relevant Calendar Quarter; Schedule 2.1 provides an
example of such currency conversion.     7.5.   Taxes. Licensee will make all
payments to MGI under this Agreement without deduction or withholding except to
the extent that any such deduction or withholding is required to be made on
account of Taxes (as that term is defined in Section 7.5(d)).

  (a)   Any Tax required to be withheld on amounts payable under this Agreement
will promptly be paid by Licensee on behalf of MGI to the appropriate
Governmental Authority, and Licensee will furnish MGI with proof of payment of
such Tax and such other documentation as shall reasonably be requested by MGI to
enable MGI to obtain credit for such Tax against its U.S. Tax liability. Any
such Tax required to be withheld will be an expense of and borne by MGI.
Licensee will give notice of its intention to begin withholding any such Tax in
advance and cooperate to use reasonable and legal efforts to reduce such Tax on
payments made to MGI hereunder.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

35



--------------------------------------------------------------------------------



 



Excution Copy

  (b)   Licensee and MGI will cooperate with respect to all documentation
required by any government taxing authority or reasonably requested by Licensee
or MGI to secure a reduction in the rate of applicable withholding Taxes.    
(c)   If Licensee had a duty to withhold Taxes in connection with any payment it
made to MGI under this Agreement but Licensee failed to withhold, and such Taxes
were assessed against and paid by Licensee, then MGI will indemnify and hold
harmless Licensee from and against such Taxes (including interest, but excluding
penalties and additions thereto.) If Licensee makes a claim under this
Section 7.5(c), it will comply with the obligations imposed by Section 7.5(b) as
if Licensee had withheld Taxes from a payment to MGI.     (d)   Solely for
purposes of this Section 7.5, “Tax” or “Taxes” means any present or future
taxes, levies, imposts, duties, charges, assessments or fees of any nature
(including interest, penalties and additions thereto) imposed by the applicable
Governmental Authority..

  7.6.   Records and Inspection.

  (a)   Licensee shall keep and maintain true and complete records setting forth
the gross sales of the Licensed Product in each country in the Territory, and of
all matters relating to the computation of the Net Sales of the Licensed Product
in each country in the Territory, including itemization of all deductions
permitted pursuant to Section 1.77 and taken in calculating Net Sales, for a
period of five (5) years following such sales.     (b)   Such records shall be
open to inspection, at the written request of MGI with (30) thirty days written
notice, and during the normal office hours of Licensee(but not more frequently
than once per year unless non-compliance is identified) by a nationally
recognized independent certified public accountant or equivalent thereof
selected by MGI and reasonably acceptable to Licensee, and retained solely for
the purpose of auditing the same at MGI expense.     (c)   Such audit shall be
conducted exclusively for the purpose of verifying the accuracy of reports
delivered by Licensee to MGI pursuant to this Section and the accuracy of
Licensee determination of the amounts payable or paid by Licensee to MGI
hereunder. The accountant shall sign a confidentiality agreement prepared by
Licensee and shall then have the right to examine the records kept pursuant to
this Section and report to MGI the findings (but not the underlying data) of
such examination of records. The accountant shall provide a draft copy of the
report to MGI and Licensee for review and comment, and each of MGI and Licensee
shall have thirty (30) days after receipt of that report to review and comment
on the report which comments shall be provided to the accountant and to each
other. The final report shall be provided simultaneously to MGI and Licensee by
the independent certified public accountant or equivalent thereof within twenty
(20) days after the accountant’s receipt and consideration of such comments.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

36



--------------------------------------------------------------------------------



 



Excution Copy

  (d)   If the result of the audit is contested by either party, then they agree
to retain a mutually acceptable independent certified public accounting firm or
equivalent thereof within 30 (thirty) days to review the relevant books and
records and to submit to the parties its written determination as to the amount
in dispute and the basis for its determination. The determination by the
accounting firm will be binding on the parties absent manifest error. Each party
shall pay one-half of the fees and expenses of the accounting firm for such
determination.     (e)   Upon final determination, if the review reveals a
deficiency in the calculation of payments resulting from any underpayment by
Licensee, Licensee shall promptly pay MGI the amount remaining to be paid (plus
interest based on the one week LIBOR rate as published by British Bankers
Association on the date such payment is due), and if such underpayment is by
five percent (5%) or more for the period examined, Licensee shall also pay all
reasonable costs and expenses of the uncontested audit. If the accountant
determines that Licensee has overpaid MGI Licensee shall deduct such overpayment
on the next payment to MGI.

ARTICLE 8: INTELLECTUAL PROPERTY OWNERSHIP; PATENTS

  8.1.   Ownership of Inventions. As between the parties, MGI shall be the sole
owner of all right, title, and interest in and to all technology, inventions,
trade secrets, Patent Rights, and other intellectual property rights: (a) in new
or improved compositions, new or improved formulations, and new or improved
methods of manufacture or use of Decitabine (collectively, the “Product
Improvements”), regardless of by whom made or conceived; (b) made and conceived
solely by MGI personnel in connection with this Agreement; and (c) made and
conceived jointly by personnel of MGI and Licensee in connection with this
Agreement and relating directly to Product Improvements. The intellectual
property described in (a), (b) and (c) shall be collectively referred to as the
“MGI Inventions.” All right, title, and interest in and to all technology,
inventions, trade secrets, Patent Rights, and other intellectual property rights
made and conceived solely by Licensee personnel in connection with this
Agreement (“Licensee Inventions”) other than Product Improvements as described
above, shall be owned solely by Licensee. Licensee and its Affiliates shall
treat all MGI Inventions as the Confidential Information of MGI pursuant to the
terms of this Agreement, and shall not make any disclosure or use thereof
without MGI’s prior written consent. MGI shall treat all Licensee Inventions as
the Confidential Information of Licensee pursuant to the terms of this
Agreement, and shall not make any disclosure or use thereof without Licensee’s
prior written consent. Licensee and its Affiliates hereby irrevocably assign,
and shall assign and cause its Affiliates to assign, to MGI all right, title,
and interest Licensee or its Affiliates may have in and to the MGI Inventions
worldwide, including, as between the parties, the right to file, prosecute, and
maintain Patent Rights with respect

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

37



--------------------------------------------------------------------------------



 



Excution Copy

      thereto in all countries and under all treaties. Licensee shall, and shall
cause its Affiliates to, execute such documents, render such assistance, and
take such other actions as MGI may reasonably request, at MGI’s expense, as may
be reasonably necessary to apply for, register, perfect, confirm, defend, and
enforce all rights with respect to the MGI Inventions.

  8.2.   Patent Prosecution. As between the parties, MGI (and its designees)
shall have the first right to conduct all activities with respect to the
preparation, filing, prosecution and maintenance (including interferences,
re-examinations, reissues, oppositions and the like) of the Patent Rights in the
Licensed Patents, of jointly owned Patent Rights, and of Patent Rights with
respect to the MGI Inventions. Licensee shall inform MGI, and require that its
Affiliates inform MGI, of any and all MGI Inventions. During the Term, at its
own cost and expense and subject to SuperGen’s rights under the SuperGen License
Agreement, MGI shall file, prosecute, and maintain its patents and patent
applications covering the Licensed Products, including, without limitation, any
patents or patent applications covering Product Improvements filed during the
Term, worldwide. Absent Licensee’s written consent, MGI shall not elect not to
file, prosecute or maintain any patents or patent applications covering the
Licensed Products in any country in the Territory.     8.3.   Cooperation in
Prosecution. Upon request in connection with the preparation, filing,
prosecution, or maintenance of any Patent Rights in accordance with the
foregoing, each Party will reasonably cooperate with the other in connection
therewith, without demanding any further consideration therefore, including,
without limitation, executing and filing applications, registrations, powers of
attorney, oaths and other appropriate documents, providing appropriate consents
and/or authorizations, and joining in any administrative or judicial action
relating to the prosecution or maintenance of any Patent Rights. In addition,
upon request, MGI will provide Licensee with copies of filings, prosecution and
maintenance of any MGI Patent Rights as provided in Schedule 1.51 as well as any
copies of filings, prosecution and maintenance of any MGI Patent Rights not
listed in Schedule 1.51 but which claim or could include claims relating to
Licensed Products originating from SuperGen during the Term of this Agreement.  
  8.4.   Patent Term Extensions. The Parties shall cooperate, if necessary and
appropriate, with each other in gaining patent term extension (including those
extensions available under the Supplementary Certificate of Protection of Member
States of the EU and other similar measures in any other country) wherever
applicable to Patent Rights in the Parties respective territories.. The Parties
shall, if necessary and appropriate, use reasonable efforts to agree upon a
joint strategy relating to patent term extensions. All filings for such
extensions shall be made by the Party Controlling such patent or, in the case of
joint Patent Rights, by the Party responsible for filing, prosecuting and
maintaining such Patent Rights in accordance with Section 8.2. In the event that
a Party Controlling a Patent Right elects not to file for

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

38



--------------------------------------------------------------------------------



 



Excution Copy

      any extension, said Party shall notify the other Party and the other Party
shall have the right, at its option, to file for such extension.

  8.5.   Third Party Infringement Claims. If the making, sale, importation, or
use of any Products pursuant to this Agreement results in a claim, suit or
proceeding by a Third Party alleging patent infringement against MGI or Licensee
(or their respective Affiliates) (collectively, “Infringement Actions”), such
Party shall promptly notify the other Party hereto in writing. Subject to
Article 12, the Party subject to such Infringement Action shall have the
exclusive right to defend and control the defense thereof (including the
conclusion of a potential settlement, but limited to the rights granted pursuant
to this Agreement) using counsel of its own choice, and, also subject to
Article 12, the Infringement Action shall be at such Party’s own expense;
provided, however, that the Party not responsible under the foregoing for
defending such Infringement Action may participate in the defense and/or
settlement thereof at its own expense with counsel of its choice. The Party
defending the Infringement Action agrees to keep the other Party hereto
reasonably informed of all material developments in connection with any such
Infringement Action. Licensee agrees not to make admissions regarding
infringement by the Products of any Patent Rights outside of the Licensed
Patents, without obtaining the prior written consent of MGI. Nothing in this
Section 8.5 shall be construed as limiting the obligations of indemnification
under Article 12.     8.6.   Enforcement. Subject to the provisions of this
Section 8.6, in the event that Licensee reasonably believes that any of the
Licensed Patents in the Territory are infringed or misappropriated by a Third
Party or is subject to a declaratory judgment action in the Territory arising
from such infringement, in each case with respect to the manufacture, sale or
use by a Third Party of a Licensed Product within the Territory or of a
Competing Product within the Territory, Licensee shall promptly notify MGI. In
such event, as between the Parties, MGI shall have the first right (but not the
obligation) to enforce the Licensed Patents with respect to such infringement,
or defend any declaratory judgment action with respect thereto (for purposes of
this Section 8.6, an “Enforcement Action”) in the Territory. In the event that
MGI does not elect to enforce Licensed Patents in a country in the Territory
within one hundred-twenty (120) days of a request by Licensee to initiate such
enforcement action, Licensee, with the previous consent in writing of MGI, may
elect to bring an Enforcement Action. MGI shall have the option to contribute to
such Enforcement Action by paying to Licensee shall pay one third (1/3) of the
costs and expenses (including attorneys’ and professional fees) incurred by
Licensee in connection with such Enforcement Action. In the event MGI and
Licensee join or are joined as party plaintiffs to an Enforcement Action, each
Party shall bear its own costs related to such Action. Any recovery received as
a result of any Enforcement Action to enforce Licensed Patents pursuant to this
Section 8.6 by either Party shall be used first to reimburse the Parties for the
costs and expenses (including attorneys’ and professional fees) incurred by each
in connection with such Enforcement Action, and

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

39



--------------------------------------------------------------------------------



 



Excution Copy

      the remainder of the recovery shall be shared (to the extent the same
represents damages from sales of the Licensed Products within the Territory)
between the Parties; provided, however, that if Licensee initiates the
Enforcement Action and MGI does not agree to pay one third (1/3) of the costs
and expenses incurred by Licensee therein, or does not join with Licensee as a
party plaintiff, MGI shall not be entitled to any amount recovered in such
Enforcement Action. Both Parties shall lend reasonable assistance to the other
Party in the enforcement of Patent Rights.

  8.7.   Patent Marking. Licensee agrees to mark and have its Affiliates mark
all patented Licensed Products they sell or distribute pursuant to this
Agreement in accordance with the applicable patent statutes or regulations in
the country or countries of manufacture, use, importation and sale thereof
sufficient to preserve all rights and remedies under the Licensed Patents.

ARTICLE 9: TRADEMARKS

  9.1.   Product Trademark. Licensee shall have the right and license (as
recited in Section 9.2) to distribute, promote, market and sell Licensed Product
in the Territory under Product Trademark(s). Licensee or its Affiliates shall
have the right, subject to MGI’s prior written approval, not to be unreasonably
withheld, to select, register, own and use (and bear all costs associated with)
any and all lawful trademarks other than the Dacogen Trademark in connection
with such distribution, promotion, marketing and sale of the Licensed Products
in the Territory. As between the Parties, it is agreed and understood that, if
commercially reasonable, that certain Licensed Product which (as of the
Effective Date) is the subject of MGI’s NDA No. 21-790 shall be distributed,
promoted, marketed and sold in the Territory by Licensee in the Territory
exclusively under the Dacogen Trademark; the Parties agree that if the Dacogen
Trademark is not legally available in any one or more of the Major Countries
then it shall not be commercially reasonable to use the Dacogen Trademark in any
country in the Territory.     9.2.   License. MGI hereby grants to Licensee a
royalty-free license to use the Dacogen Trademark, to the extent owned or
licensed by MGI, and any other Product Trademark(s) owned or licensed by MGI,
during the term of this Agreement solely in connection with marketing,
promoting, distributing and selling the applicable Licensed Products in the
Territory in accordance with this Agreement during its Term.     9.3.  
Registration. Each Party agrees to file, register and maintain registrations for
the Product Trademarks to the extent owned by such Party as appropriate in such
Party’s discretion, for the term of this Agreement, for use with the Licensed
Products. The costs of filing and maintaining such registrations, and for
recordations under Section 9.5 below, in the Territory for the Product Trademark
shall be borne by the Party that owns such Product Trademark.

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

40



--------------------------------------------------------------------------------



 



Excution Copy

  9.4.   Ownership. Licensee hereby acknowledges SuperGen’s exclusive ownership
rights in the Dacogen Trademark, and accordingly agrees that MGI shall have a
right to terminate this Agreement under Section 13.3(b) if, during or after the
term of this Agreement, Licensee or its Affiliates challenge or assist others to
challenge the Dacogen Trademark, or the registration thereof, or attempt to
register any trademarks, marks or trade names confusingly similar to the Product
Trademark without MGI’s written consent.     9.5.   Recordation. In those
countries where a trademark license must be or is desired by MGI or SuperGen to
be recorded for a Product Trademark owned by MGI or SuperGen, MGI or SuperGen
(as the case may be) will provide and record a separate trademark license for
such Product Trademark, and the expense thereof shall be shared equally by MGI
or SuperGen, as the case may be, and Licensee. Additionally, the Parties shall
enter into and record registered user agreements, as requested by MGI or
SuperGen, for Product Trademarks owned by MGI or SuperGen. Licensee shall
cooperate in the preparation and execution of such documents.     9.6.  
Guidelines and Approval. To the extent that the Product Trademark used by
Licensee is the Dacogen Trademark, all representations thereof that Licensee and
its Affiliates intend to use shall first be submitted to MGI for approval of
design, color, and other details or shall be exact copies of those used by MGI
and shall in any event comply with usage guidelines as communicated by MGI from
time to time. Additionally, representative promotional materials, packaging and
Licensed Products that use the Dacogen Trademark shall be submitted to MGI by
Licensee for MGI’s reasonable approval prior to their first use and prior to any
subsequent change or addition to such promotional materials, provided that if
MGI has not responded within twenty (20) business days after such submissions,
MGI’s approval will be deemed to have been received. MGI shall have the right to
monitor the quality of Licensed Products for which the Dacogen Trademark is
used, as reasonably requested from time to time.     9.7.   Termination.
Licensee’s right to use the Dacogen Trademark shall terminate in each country of
the Territory in which Licensee’s rights to distribute the Licensed Products
expire or are terminated in accordance with this Agreement. Licensee shall
cooperate in the cancellation of any trademark licenses, and registered user
agreements, recorded or entered into in such countries and relating to the
Dacogen Trademark. In the event of termination or expiration of this Agreement,
Licensee shall provide for the complete transfer and assignment of all Product
Trademarks Controlled by Licensee and used for sale of Licensed Product and any
associated goodwill to MGI at Licensee’s cost and expense, unless such
termination is as a result of material breach by MGI.

ARTICLE 10: CONFIDENTIALITY
 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

41



--------------------------------------------------------------------------------



 



Execution Copy

  10.1.   Non-Use and Non-Disclosure. Except as expressly provided herein, the
Parties agree that the receiving Party shall not publish or otherwise disclose,
and shall not use for any purpose, any Confidential Information of the other
Party hereto obtained in connection with this Agreement, and any use and
disclosure by or under authority of a Party of the other Party’s Confidential
Information in accordance with this Agreement shall be subject to a non-use and
nondisclosure agreement comparable to the terms hereof. Each Party shall take
the same reasonable measures necessary to prevent any disclosure by its
employees, agents, contractors, and consultants of the other Party’s
Confidential Information as it applies to the protection of its own Confidential
Information.     10.2.   Exclusions. Information shall not be considered
Confidential Information hereunder if it:

  (a)   was already in the possession of the receiving Party prior to its
receipt from the disclosing Party, as shown by the receiving Party’s books and
records (except that this exclusion shall not cause Product Improvements to not
be the Confidential Information of MGI);     (b)   is, or becomes, part of the
public knowledge or literature through no fault, act or omission of the
receiving Party, provided, Confidential Information shall not be deemed to have
entered the public domain merely by reason of its having been filed with any
Regulatory Authority;     (c)   is, or becomes, available to the receiving Party
from a source other than the disclosing Party, which source has rightfully
obtained the same information and has no obligation of confidentiality with
respect to it;     (d)   is made available on an unrestricted basis by the
disclosing Party to a Third Party unaffiliated with the disclosing Party; or    
(e)   is independently developed without use of or reference to the other
Party’s Confidential Information.

  10.3.   Permitted Use and Disclosures.

  (a)   Notwithstanding the provisions of Section 10.1 above, (i) each Party
hereto may use and disclose the other Party’s Confidential Information to the
extent such disclosure is reasonably necessary to exercise the rights granted to
it, or reserved by it, under this Agreement (including the right to grant
sublicenses, as applicable), (ii) each Party hereto may disclose the other’s
Confidential Information to the extent such disclosure is reasonably necessary
in prosecuting or defending litigation or complying with applicable governmental
regulations, submitting information to tax or other governmental authorities,
(iii) MGI may disclose Licensee’s Confidential Information to SuperGen, and (iv)
Licensee shall be permitted to publicly register (within 21 days of initiating
enrollment) in a public trials registry (such as www.ClinicalTrials.gov) any
clinical trials in which Licensee is a

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

42



--------------------------------------------------------------------------------



 



Execution Copy

      participant, to post the results of all such registered clinical trials to
a clinical study results web site within 12 months after trial completion,
and/or to publish the results of all such registered clinical trials in a
peer-reviewed journal and cite such publications on a public clinical study
results web site; provided that in (i) and (iii) above, to the extent possible,
the recipient is bound by terms and conditions as protective of the other
Party’s Confidential Information as the terms and conditions of this Article 10;
provided that in (ii) above, if a Party is legally required to make any such
disclosure of the other Party’s Confidential Information, to the extent it may
legally do so, it will give reasonable advance written notice to the latter
Party of such disclosure and will use its reasonable efforts to secure
confidential treatment of such Confidential Information prior to its disclosure
(whether through protective orders or otherwise); and further provided that in
(iv) above, the information to be submitted for such registration and/or
postings shall be treated as a publication in accordance with Section 10.6 and
accordingly shall be submitted to MGI at least thirty (30) business days prior
to the desired date of registration or posting, except that if MGI requests an
additional sixty (60) days in order to prepare and file applications on any
Patent Rights contained therein, the Parties agree that such clinical trial
shall not commence until after the expiration of the sixty (60) day period.    
(b)   Except as provided in Section 10.3(a), Licensee and its Affiliate shall
not disclose information about Product Improvements except to the extent
licensed to Licensee hereunder and as required in Licensee’s performance of its
obligations hereunder, without MGI’s prior written consent.

  10.4.   Prior Non-Disclosure Agreements. Upon execution of this Agreement, the
terms of this Article 10 shall supersede any prior non-disclosure, secrecy, or
confidentiality agreement between the Parties. Any information disclosed under
such prior agreements shall be deemed disclosed under this Agreement.     10.5.
  Terms of the Agreement. Each of the Parties hereto agrees not to disclose the
terms of this Agreement to any Third Party without the prior written consent of
the other Party hereto, which consent shall not be unreasonably withheld or
delayed, except

  (a)   to advisors, legal counsel, existing and potential investors and others
on a need-to-know basis under conditions which reasonably ensure the
confidentiality thereof,     (b)   as required by any court or other
governmental body;     (c)   as otherwise required by law;     (d)   in
confidence, in connection with the enforcement of this Agreement or rights under
this Agreement;     (e)   in confidence, in connection with a merger,
acquisition of stock or assets, proposed merger or acquisition, or the like;

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

43



--------------------------------------------------------------------------------



 



Execution Copy

  (f)   as reasonably determined by either Party to be required in connection
with any government or regulatory filings, including without limitation filings
with the Securities and Exchange Commission, provided that the filing Party
consults in good faith with the Party whose Confidential Information is to be
disclosed with respect to the specific disclosure as to whether to seek
confidential treatment to the extent reasonably practical; and     (g)   as
required to be disclosed in such Party’s financial statements as reasonably
determined by such Party.

  10.6.   Publication of Licensed Products Information. Neither Party shall
publish, publicly present and/or submit for written or oral publication a
manuscript, abstract or the like which includes data or other information
relating to Products without first providing the other Party with opportunity to
review the publication for at least thirty (30) business days prior to
submission for publication. The non-Publishing Party shall have the right to
delay publication for an additional sixty (60) days in order to prepare and file
applications on any Patent Rights prior to submission for publication. Neither
Party shall publicly present and/or submit for written or oral publication, a
manuscript, abstract or the like which includes Confidential Information of the
other Party without the express permission of that other Party. The contribution
of each Party shall be noted in all publications or presentations by
acknowledgment or co-authorship, whichever is appropriate.

ARTICLE 11: REPRESENTATIONS AND WARRANTIES

  11.1.   By MGI. MGI hereby represents and warrants to Licensee as follows:

  (a)   MGI has been duly organized and is validly existing as a corporation in
good standing under the laws of the state of Minnesota, with corporate power to
conduct any lawful business activity. MGI has the corporate power and authority
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement.     (b)   The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, by MGI have been duly and validly authorized by all requisite
corporate action of MGI. This Agreement has been duly executed and delivered by
MGI and constitutes the legal, valid and binding obligation of MGI, enforceable
against MGI in accordance with its terms, except as enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or other similar laws
relating to or affecting the rights of creditors generally, and by general
principles of equity.     (c)   The execution, delivery and performance of this
Agreement by MGI, and the consummation by MGI of the transactions contemplated
by this Agreement, do not in any material respect (i) conflict with or result in
any breach of any of

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

44



--------------------------------------------------------------------------------



 



Execution Copy

      the provisions of, constitute a default under, result in a violation of,
give rise to any right of termination under, or require any authorization,
consent (except as may have been obtained), approval, exemption or other action
by or notice to any court or governmental body, under the provisions of MGI’s
Articles of Incorporation or bylaws or any indenture, mortgage, lease, loan
agreement, license or other agreement or instrument to which MGI is a party; or
(ii) conflict with or result in the violation of any law, statute, rule or
regulation or order, judgment or decree to which MGI is subject.     (d)   To
its actual knowledge, it has sufficient rights to the Licensed Patents, Dacogen
Trademark, and the trade secrets in the Licensed Know-How, free and clear of any
liens or encumbrances, to grant the licenses to Licensee thereunder in this
Agreement. MGI has not assigned and/or granted licenses to the Licensed Patents,
the Dacogen Trademark, or the Licensed Know-How, or entered into any
inconsistent prior obligations, to any other person or entity that conflict with
the rights granted hereunder.     (e)   Except as provided in the Trademark
Coexistence Agreement, and to the best of its knowledge, MGI is the sole and
exclusive licensee of all right, title and interest in and to the Dacogen
Trademark existing as of the Effective Date, and the Dacogen Trademark is free
and clear of any liens, charges and encumbrances.     (f)   As of the date of
signing of this Agreement, there are no actions, suits or proceedings pending or
threatened in writing against MGI or, to MGI’s best knowledge and belief having
made proper enquiry, SuperGen, at law or in equity before or by any federal,
provincial, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, which may in any
way materially adversely affect the performance by MGI of its obligations under
this Agreement or Licensee’s enjoyment of the rights granted to Licensee
hereunder and MGI is not aware of any circumstances which might give rise to
such actions, suits or proceedings.     (g)   Prior to the Effective Date MGI
has provided Licensee with true, accurate and up to date copies, including all
that amend or add to the terms thereof, of the Existing Third Party Agreements
existing as of the Effective Date of this Agreement.     (h)   MGI and SuperGen
have amended the SuperGen License Agreement to provide that: (i) SuperGen will
consent to the continuation of Licensee’s rights and license granted by MGI
under this Agreement under the conditions described in Section 13.3(c) herein,
should the SuperGen License Agreement be terminated either by SuperGen for MGI’s
breach, provided that such breach was not caused in whole or in part by the
Licensee’s breach of this Agreement, or otherwise terminated by MGI; (ii) MGI
can assign regulatory

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

45



--------------------------------------------------------------------------------



 



Execution Copy

      rights in the Territory, as that term is defined herein, to Licensee and a
true and accurate copy of the SuperGen License Agreement as amended is attached
hereto as Schedule 1.80.     (i)   MGI shall not amend the SuperGen License
Agreement in any manner that materially and adversely effects Licensee’s rights
under this Agreement.     (j)   To the best of MGI’s knowledge, the Licensed
Patents are valid. The Licensed Patents are subsisting and MGI is not aware of
any information that might render the Licensed Patents void, invalid, or
unenforceable.     (k)   To the best of MGI’s knowledge, MGI has disclosed to
Licensee any data and other information that could reasonably be considered
material to the safety or efficacy of the Licensed Products.     (l)   MGI has
disclosed to Licensee in writing prior to the date of signing of this Agreement
all of its rights and interests with respect to Competing Products, including
all of its plans with respect to Competing Products. It has no rights to
Commercialize, and it is not (and does not plan to) Commercialize any Competing
Products.

  11.2.   By Licensee. Licensee hereby represents and warrants to MGI as
follows:

  (a)   Licensee has been duly organized and is validly existing as a
corporation in good standing under the laws of Switzerland, with corporate power
to conduct any lawful business activity. Licensee has the corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. No consent, approval or agreement of any person,
party, court, government or entity is required to be obtained by Licensee and/or
any of its Affiliates in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, which has
not been obtained. There is nothing in any agreement between Licensee or its
Affiliates and any Third Party agreement which, in any way, will limit
Licensee’s ability to perform all of the obligations undertaken by Licensee
hereunder, such as without limitation its diligence with respect to the
Development and Commercialization of the Licensed Products.     (b)   The
execution, delivery and performance of this Agreement, and the consummation of
the transactions contemplated by this Agreement, by Licensee have been duly and
validly authorized by all requisite corporate action of Licensee. This Agreement
has been duly executed and delivered by Licensee and constitutes the legal,
valid and binding obligation of Licensee, enforceable against Licensee in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting the rights of creditors generally, and by general principles of
equity.

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

46



--------------------------------------------------------------------------------



 



Execution Copy

  (c)   The execution, delivery and performance of this Agreement by Licensee
and the consummation by Licensee of the transactions contemplated by this
Agreement do not in any material respect (i) conflict with or result in any
breach of any of the provisions of, constitute a default under, result in a
violation of, give rise to any right of termination under, or require any
authorization, consent (except as may have been obtained), approval, exemption
or other action by or notice to any court or governmental body, under the
provisions of Licensee’s Articles of Incorporation or bylaws or any indenture,
mortgage, lease, loan agreement, license or other agreement or instrument to
which Licensee is a party, or (ii) conflict with or result in the violation of
any law, statute, rule or regulation or order, judgment or decree to which
Licensee is subject.     (d)   During the term of this Agreement, Licensee shall
comply, in all material respects with all applicable statutes, rules and
regulations of the applicable Regulatory Authorities, with respect to the
clinical testing, collection, labeling, storing, testing, or distribution of the
Licensed Products, including the applicable corresponding requirement of
Regulatory Authorities to the then current “Good Clinical Practice” or GCP
regulations, “Good Laboratory Practice” or GLP regulations, “Informed Consent”
and “Institutional Review Board” regulations, and all applicable requirements
relating to the protection of human subjects for its clinical trials. Licensee
shall obtain, or assist MGI in obtaining (as set forth in this Agreement), from
the applicable Regulatory Authorities, all requisite permits, approvals,
registration and licenses required to Commercialize the Licensed Products prior
to marketing or selling the Licensed Products in such country or region.     (e)
  It has disclosed to MGI in writing prior to the date of signing of this
Agreement all of its rights and interests with respect to Competing Products,
including all of its plans with respect to Competing Products. It has no rights
to Commercialize, and it is not planning to Commercialize any Competing
Products.

  11.3.   DISCLAIMER. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND
EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR VALIDITY
OF ANY PATENTS ISSUED OR PENDING, AND EACH PARTY HEREBY DISCLAIMS SUCH OTHER
REPRESENTATIONS AND WARRANTIES.

ARTICLE 12: INDEMNIFICATION
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

47



--------------------------------------------------------------------------------



 



Execution Copy

  12.1.   Indemnification of MGI. Licensee shall indemnify, defend and hold
harmless MGI, its Affiliates, and their respective directors, officers,
employees, agents and their respective successors, heirs and assigns (the “MGI
Indemnitees”) from and against any and all losses, costs, claims, damages,
liabilities and expenses (including reasonable attorneys’ and professional fees
and other expenses of litigation) (collectively, “Liabilities”), including
Liabilities resulting from a claim, suit, or proceeding (“Claim”) made or
brought by a Third Party against a MGI Indemnitee (and further including those
arising out of personal injury claims) arising from or occurring as a result of
(a) any breach of the representations and warranties made by Licensee in this
Agreement; (b) any research, Development, testing, importation, use, offer for
sale, sale, marketing, distribution, or other Commercialization of the Licensed
Products by or under authority of Licensee or its Affiliates, (c) any act,
omission, or failure of Licensee or any of its Affiliates to comply in any
material respect, with any applicable laws, regulations and/or administrative
decisions relating to the Licensed Products or (d) a Claim by a Third Party as a
result of Licensee exercising rights exceeding the scope of the license grant
from MGI pursuant to the provisions of Article 2 or arising out of or relating
to breach of Articles 8 or 10; except in each case to the extent caused by the
breach of contract, gross negligence or willful misconduct of MGI.     12.2.  
Indemnification of Licensee. MGI shall indemnify, defend and hold harmless
Licensee, its Affiliates, and their respective directors, officers, employees,
agents and their respective successors, heirs and assigns (the “Licensee
Indemnitees”) from and against any and all Liabilities, including Liabilities
resulting from a Claim made or brought by a Third Party against an Licensee
Indemnitee arising from or occurring as a result of (a) any breach of the
representations and warranties made by MGI in this Agreement, (b) any research,
Development, testing, importation, use, offer for sale, sale, marketing,
distribution, or other Commercialization of the Products by or under authority
of MGI or its Affiliates outside of the Territory, (c) any manufacture of the
Licensed Products by or on behalf of MGI up to the point that such Licensed
Products leaves MGI’s actual or constructive possession and control, (d) any
failure of MGI or any of its Affiliates to comply in any material respect with
any applicable laws, regulations and/or administrative decisions relating to the
Licensed Products, or (e) a Claim by a Third Party as a result of MGI or an
Affiliate of MGI exercising rights exceeding the scope of the license grant from
SuperGen; except in each case to the extent caused by the breach of contract,
gross negligence or willful misconduct of Licensee.     12.3.   Procedure. A MGI
Indemnitee or Licensee Indemnitee, as the case may be, that intends to claim
indemnification (the “Indemnitee”) shall promptly notify the indemnifying Party
(the “Indemnitor”) in writing of any Claim in respect of which the Indemnitee
intends to claim indemnification under this Article 12. The Indemnitor shall
have the sole right to control the defense and settlement of such Claim;
provided, that the Indemnitee shall have the right to participate in the defense

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

48



--------------------------------------------------------------------------------



 



Execution Copy

      or settlement of such Claim with counsel of its own choosing at its
expense. The Indemnitor shall keep the Indemnitee fully informed of the progress
of any such Claim. The indemnity arrangement in this Article 12 shall not apply
to amounts paid in settlement of any action with respect to a Claim, if such
settlement is effected without the consent of the Indemnitor, which consent
shall not be withheld or delayed unreasonably. The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
action with respect to a Claim, if prejudicial to its ability to defend such
action, shall relieve such Indemnitor of any liability to the Indemnitee under
this Article 12 but the omission so to deliver written notice to the Indemnitor
shall not relieve the Indemnitor of any liability that it may have to any
Indemnitee otherwise than under this Article 12. The Indemnitee shall cooperate
fully with the Indemnitor and its legal representatives in the investigation of
any action with respect to a Claim covered by this indemnification at the
expense of the Indemnitor.     12.4.   Insurance. Each Party shall procure and
maintain at its own cost comprehensive general liability (including coverage for
products and maintained throughout the term of this Agreement and for a period
of at least five (5) years after the expiration or termination of this
Agreement), commercial general liability, product liability, clinical trial
liability, and property and casualty insurance providing commercially reasonable
coverage (at least * coverage) for its activities under this Agreement and its
equipment, premises and businesses. Licensee will maintain foreign local
coverage in the Territory where required by foreign law in an amount that, at a
minimum, satisfies the legal requirements of that jurisdiction. The insurance
policies of the Parties in the United States (as applicable) shall be with
financially strong insurance carriers (AM Best Rating of “A: VIII” or higher)
and will be primary to any other insurance owned, secured or in place. Licensee
shall name MGI as an additional insured on such policies. MGI shall name
Licensee as additional insured on such policies. Each Party will furnish to the
other Party the corresponding certificates of insurance that evidence the
foregoing within fifteen (15) days of the Effective Date.

ARTICLE 13: TERM AND TERMINATION

  13.1.   Term. This Agreement shall be effective as of the Effective Date, and
unless earlier terminated pursuant to the other provisions of this Agreement,
this Agreement shall expire, on a country-by-country basis, upon the later of
(a) twenty (20) years after First Commercial Sale of the applicable Licensed
Products in the respective country, and (b) the expiration, termination,
invalidation, or abandonment of all Patent Rights within the Licensed Patents
covering the respective Licensed Products, or the manufacture or use thereof, in
the respective country (the “Term”).     13.2.   Termination for Non-Payment and
Termination Without Cause.

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

49



--------------------------------------------------------------------------------



 



Execution Copy

  (a)   In the event a Party fails to pay any undisputed amount due under this
Agreement within sixty (60) calendar days following receipt of written notice of
such non-payment by the other Party, the other Party may, by written notice to
such Party, terminate this Agreement in whole. An amount shall be deemed to be
undisputed except to the extent that the Party that is required to make the
payment provides the other Party with written notice reasonably describing the
amounts disputed, and the reason for the dispute, promptly after receipt of
notice of non-payment.     (b)   Licensee may terminate this Agreement, without
cause, in total or on a country-by-country basis after one (1) year following
the Effective Date, by providing MGI written notice of such termination ninety
(90) days prior to the effective date thereof, provided that in the case of the
EU, the Major Countries therein, must be terminated all together. In the event
that Licensee exercises its rights under this Section 13.2(b), and Drug Product
is being manufactured at the same time for the country or countries being
terminated, Licensee shall also be obligated to pay for the costs of such
manufacture.     (c)   Notwithstanding the foregoing, Licensee may terminate
this Agreement at any time if the EMEA indicates that an additional clinical
trial is required to obtain Marketing Authorization of the Licensed Product for
the MDS indication, provided that Licensee provides MGI written notice of its
intent to terminate this Agreement under this Section 13.2(c) within ninety
(90) days of receipt of the aforementioned indication from the EMEA. Failure of
Licensee to notify MGI of its intent to terminate this Agreement under this
Section 13.2(c) within ninety (90) days shall constitute a waiver of Licensee’s
rights to terminate under this Section 13.2(c).

  13.3.   Termination for Material Breach, Change of Control or Termination of
SuperGen License.

  (a)   Without limiting either Party’s ability to terminate in accordance with
the other provisions of this Article 13, in the event of a Party’s material
breach of this Agreement, the non-breaching Party shall have the right to
provide notice of its intention to terminate this Agreement (in whole or in part
as set forth in Section 13.5). Such notice shall specify in reasonable detail
the facts and circumstances constituting the material breach of this Agreement.
Upon the expiration of sixty (60) calendar days after receipt by the breaching
Party of such notice, if the breaching Party: (i) has not cured such material
breach when it is possible to cure such breach during such 60-day period or
(ii) is not diligently pursuing a cure of such breach throughout such 60-day
period where it is not possible to cure such breach within such 60-day period,
then the non-breaching Party shall be entitled to exercise the rights set forth
in Section 13.5. In the event under (ii) above that despite the breaching
Party’s efforts to cure such material breach, if such material breach has not
been cured within six (6) months following receipt of notice of material breach
as

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

50



--------------------------------------------------------------------------------



 



Execution Copy

      set forth above by the breaching Party, then the non-breaching Party shall
be entitled to exercise the rights set forth in Section 13.5.     (b)   MGI
shall have the right to terminate this Agreement effective upon written notice
if:

  (i.)   Licensee undergoes a Change of Control where the Change of Control
results in (1) Licensee or its Affiliates developing and/or commercializing a
Competing Product or that product competitive to the Licensed Products with the
trade name Vidaza, and (2) Licensee does not agree to divest the same following
request from MGI;     (ii.)   Licensee or its Affiliates acquire or in-licenses
a Competing Product or that product competitive to the Licensed Products with
the trade name Vidaza, and does not inform MGI in writing within thirty
(30) days thereafter of its plans to divest the same, or begins to commercialize
the same prior to actually divesting it;     (iii.)   MGI is provided notice by
SuperGen that the SuperGen License Agreement may be terminated as a result of a
material breach of this Agreement by Licensee, but only if Licensee does not
cure the breach within any applicable cure period under the terms of this
Agreement; or     (iv.)   in accordance with Section 9.4 herein.

  (c)   If the SuperGen License Agreement is terminated (in whole or in part),
either by SuperGen due to the breach of such Agreement by MGI (and such
termination is not related to any breach by Licensee of the terms of this
Agreement), or otherwise terminated by MGI, then, effective upon the effective
date of termination of the SuperGen License Agreement, SuperGen shall promptly
enter into an agreement with Licensee on the same terms and conditions of this
Agreement,, except as provided in subsections (i), (ii) and (iii) below:

  (i.)   In no event shall SuperGen be obligated to undertake any development
obligation of MGI under this Agreement, provided that Licensee shall have the
right to conduct any development that was a pre-existing MGI obligation at its
sole cost and expense should SuperGen elect not to perform such activities;
however, if following such continuation of Licensee’s rights and license
hereunder, SuperGen does not undertake to perform any development of obligation
of MGI for which twenty-five percent (25%) of the patients have been enrolled
prior to the effective date of termination, then the royalty otherwise payable
by Licensee to SuperGen under this Agreement shall be reduced by the actual
amount incurred by Licensee or by a third party on Licensee’s behalf (the
“Licensee Additional Development Costs”), to perform such development
obligations subject to Section 13.3(e);

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

51



--------------------------------------------------------------------------------



 



Execution Copy

  (ii.)   following such continuation of Licensee’s rights and license
hereunder, SuperGen shall, subject to Section 13.3(f), either (1) supply
Licensed Products to Licensee under the terms of this Agreement and the
additional Agreements referenced herein (such as the Manufacturing and Supply
Agreement and the Quality Agreement) or entered into between MGI and Licensee
related to the Product, or (2) shall assign to Licensee all Manufacturing
agreements related to Licensee’s receipt of Licensed Products, including the
Pharmachemie Agreement and the Ferro Pfanstiehl Agreement and the other
agreements listed on Schedule 1.75, in which case Licensee shall supply Licensed
Product to SuperGen under terms and conditions at least as beneficial as those
under which Licensee was purchasing its supply of Licensed Product under this
Agreement, the additional Agreements referenced herein (such as the
Manufacturing and Supply Agreement and the Quality Agreement) and any subsequent
agreements or entered into between MGI and Licensee related to the supply of
Product, such terms and conditions to be embodied in a separate supply agreement
which shall be negotiated in good faith by Licensee and SuperGen; and     (iii.)
  Licensee expressly agrees that SuperGen shall assume no losses, costs,
liabilities or damages that arise out of or relate to MGI’s performance,
non-performance or breach of this Agreement; and     (iv.)   as between Licensee
and SuperGen, the provisions of Section 15.2, 15.3, 15.4 and the first sentence
of Section 15.19 hereof shall apply to SuperGen in the same manner such
provisions they apply to MGI.

  (d)   Prior to the assignment of the SuperGen License Agreement by MGI to a
successor-in-interest to all or substantially all of the business or assets of
MGI pursuant to Section 16.6 of SuperGen License Agreement, MGI shall either (i)
obtain the written confirmation of such successor-in-interest that it shall
provide Licensee with supply of Licensed Product under the same terms and
conditions as under this Agreement, the additional Agreements referenced herein
(such as the Manufacturing and Supply Agreement and the Quality Agreement) and
any subsequent agreements entered into between MGI and Licensee related to the
supply of Product, or (2) assign to Licensee all Manufacturing agreements
related to the Licensed Products, including the Pharmachemie Agreement and the
Ferro Pfanstiehl Agreement and the other agreements listed on Schedule 1.75, in
which case Licensee shall supply Licensed Product to MGI under the terms and
conditions of this Agreement and pursuant to a separate supply agreement which
shall be negotiated in good faith by Licensee and MGI.     (e)   If the royalty
paid by Licensee is reduced pursuant to Section 13.3(c)(i), then the reduction
shall only be in effect until Licensee Additional Development

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.



52



--------------------------------------------------------------------------------



 



Execution Copy

      Costs up to * dollars have been recouped through the royalty reduction.  
  (f)   In the event that the SuperGen License Agreement is terminated either by
SuperGen due to the breach of such Agreement by MGI, and such termination is not
related to any breach by licensee of the terms of this Agreement, or otherwise
terminated by MGI, then MGI shall assign all Manufacturing agreements related to
Licensee’s receipt of Licensed Products to SuperGen, subject to SuperGen’s
consent, not to be unreasonably withheld.     (g)   Change of Control of MGI. In
the event of a Change of Control of MGI or the assignment by MGI of this
Agreement pursuant to Section 15.13 of this Agreement, MGI shall either
(i) obtain the written confirmation of such Change in Control party that it
shall provide Licensee with supply of Licensed Product under the same terms and
conditions as under this Agreement, the additional Agreements referenced herein
(such as the Manufacturing and Supply Agreement and the Quality Agreement) and
any subsequent agreements entered into between MGI and Licensee related to the
supply of Product, or (2) assign to Licensee all Manufacturing agreements
related to Licensee’s receipt of Licensed Products, including the Pharmachemie
Agreement and the Ferro Pfanstiehl Agreement and the other agreements listed on
Schedule 1.75, in which case Licensee shall supply Licensed Product to MGI, or
the successor-in-interest of MGI’s interest in this Agreement, as the case may
be, under the terms and conditions of this Agreement and pursuant to a separate
supply agreement which shall be negotiated in good faith by Licensee and MGI or
Licensee and the successor-in-interest of MGI’s interest in this Agreement, as
the case may be.

  13.4.   Insolvency of a Party. The Parties shall have the respective rights
set forth in this Section 13.4 in the event of the Insolvency of the other
Party.

  (a)   For purposes of this Agreement and this Section 13.4, “Insolvent” shall
mean:

  (i.)   the commencement of a voluntary case or other voluntary proceeding
seeking liquidation, reorganization or other relief by a Party with respect to
itself or its debts under any bankruptcy, insolvency or other similar law or
seeking the appointment of a trustee, receiver, liquidator, custodian or similar
official of it or of any substantial part of its property to which this
Agreement pertains, or the consent by a Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or making a general assignment for the
benefit of creditors, or, or taking any corporate action to authorize any of the
foregoing; has an involuntary case or other involuntary proceeding commenced
against it seeking liquidation,

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

53



--------------------------------------------------------------------------------



 



Execution Copy

      reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding remains undismissed and unstayed for a
period of ninety (90) days; or an order for relief is entered against such Party
under applicable bankruptcy laws; or     (ii.)   the inability of a Party to pay
its debts as they become due and such Party has explicitly or implicitly
suspended payment of all or substantially all of its debts as they become due,
or in the event that the creditors of such Party take over its management.

  (b)   Termination in the Event of Licensee’s Insolvency. MGI may terminate
this Agreement upon written notice to Licensee in accordance with the provisions
of Section 15.12, if, at any time, Licensee is Insolvent as defined in
Section 13.4(a).     (c)   Rights in the Event of Insolvency. The Parties
acknowledge and agree that the rights and licenses granted pursuant to this
Agreement are, and shall otherwise be deemed to be, for the purposes of Section
365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code, and that the
Parties, each as a licensee hereunder, shall retain and may fully exercise all
of its rights and elections under the Bankruptcy Code.

  13.5.   Termination on a Country-by-Country Basis. In the event of the
occurrence of a termination event or failure to cure under the terms of
Section 13.2, 13.3 or 13.4, the non-breaching Party shall have the right to
terminate this Agreement in its entirety; provided that if MGI is the
terminating Party, it may elect to terminate this Agreement only in a given
country in the Territory where such termination event relates to the Development
or Commercialization of the Licensed Products in such given country. Any
termination hereunder shall be by written notice of termination, which shall be
effective on the date such notice is received pursuant to the provisions of
Section 15.12.     13.6.   Tolling of Cure Period. In the event of a dispute as
to whether performance has been made by either Party pursuant to this Agreement,
the relevant cure period with respect thereto shall be tolled pending resolution
of such dispute in accordance with the applicable provisions of this Agreement.

ARTICLE 14: EFFECT OF EXPIRATION OR TERMINATION

  14.1.   Accrued Obligations. Termination or expiration of this Agreement for
any reason shall not release any Party hereto from any liability (including
payments due for a period prior to such termination or expiration) which, at the
time of such termination

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

54



--------------------------------------------------------------------------------



 



Execution Copy

      or expiration, has already accrued to the other Party or which is
attributable to a period prior to such termination or expiration nor preclude
either Party from pursuing all rights and remedies it may have hereunder or at
law or in equity with respect to any breach of this Agreement.     14.2.  
Effects of any Expiration or Termination. Upon any expiration or termination of
this Agreement, in whole or in part, Articles 7, 8, 10, 12, 14, 15, and
Sections 5.11 and 9.4 shall survive with respect to the Licensed Products sold
by or under authority of Licensee.

  (a)   Licensee’s rights and licenses hereunder shall survive solely to the
extent necessary for Licensee to perform its responsibilities pursuant to
Section 14.3 below. Neither Licensee nor its Affiliates shall have any right to
grant or authorize any rights or licenses under Section 2.1. All other terms and
conditions shall terminate and have no further force or effect. For clarity, in
the event that rights are terminated only with respect to certain countries in
the Territory, the Development and Commercialization of such Licensed Products
or in such countries by and under authority of MGI shall not be subject to
Section 2.3.     (b)   In the event of termination of this Agreement under
Section 13.2(b) or termination due to insolvency or material breach by Licensee,
all rights of cross reference that have been provided to Licensee shall
terminate, and all prosecution and enforcement of Licensed Patents by or under
authority of Licensee shall be transitioned to MGI promptly, except to the
extent otherwise agreed in writing.     (c)   In the event this Agreement is
terminated in its entirety due to the material breach thereof by the Licensee,
or if this Agreement is terminated by Licensee under Section 13.2(b) or 13.2(c),
in addition to any other obligations set out in this Agreement, Licensee shall
return to MGI, at Licensee’s cost and expense, all existing information, data,
intellectual property rights, administrative authorizations and of all other
know-how relating to the development and commercialization of the Licensed
Products in Licensee’s possession, and ownership of the same shall revert to
MGI. Termination by MGI for material breach by Licensee relating to any royalty
payment owed to MGI hereunder will constitute a breach only with regard to the
country(ies) in the Territory to which the breach specifically applies.
Termination by MGI for material breach by Licensee relating to any development
milestone payment owed to MGI hereunder shall constitute a breach of this
Agreement in its entirety.

  14.3.   Rights on Expiration or Termination. References to termination in this
Article 14 shall be deemed to include expiration of this Agreement. Upon any
termination of this Agreement in its entirety, the following shall apply. In the
event that this

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

55



--------------------------------------------------------------------------------



 



Execution Copy

      Agreement is terminated only with respect to a country in the Territory,
then the following shall apply.

  (a)   Wind-down Period. Following expiration of this Agreement or termination
as set forth above, the Parties agree as follows, provided that at its option,
MGI may terminate the Wind-down Period as otherwise set forth herein, upon
thirty (30) days written notice to Licensee. As used herein, “Wind-down Period”
shall mean the one ninety (90) day period following the termination of this
Agreement.     (b)   Development. In the event that the Licensed Products is
under Development in the Territory, at MGI’s request, Licensee agrees to
continue for a period not to exceed ninety (90) days after such termination the
Development at its own expense, and to transition such Development to MGI to the
extent requested.     (c)   Commercialization. At MGI’s request, if Marketing
Authorization has been or is obtained for the Licensed Products, then Licensee
and its Affiliates shall continue to Commercialize the Licensed Products in the
same manner in each country in the Territory for which Marketing Authorization
therefore has been obtained, in accordance with the terms and conditions of this
Agreement, for a period not to exceed two hundred forty (240) days following
such termination it being understood that MGI and Licensee will work diligently
to transition such activities as soon as reasonably practicable. Notwithstanding
any other provision of this Agreement, during the Wind-down Period, Licensee’s
and its Affiliates’ rights with respect to the Licensed Products shall be
non-exclusive, and MGI shall have the right to engage one or more other
distributor(s) and/or licensee(s) to Develop and Commercialize the Licensed
Products in all portions of the Territory that have been terminated. Article 3
shall continue to apply with respect to all the Licensed Products sold, used or
disposed by Licensee and its Affiliates during the Wind-down Period or otherwise
as set forth below. All rights of Licensee and its Affiliates with respect to
the Licensed Products shall be terminated at the end of the Wind-down Period,
and unless otherwise mutually agreed or unless rights have been terminated only
with respect to a specified country, and Licensee retains rights to Develop and
Commercialize the Licensed Products for other countries, all the Licensed
Products in the possession of Licensee and its Affiliates that are not sold
during such Wind-down Period shall be destroyed, provided, however, that
Licensee shall have a minimum of one hundred-eighty (180) days following
termination of the Wind-down Period to sell its remaining inventory, without
regard to the actual length of the Wind-down Period. Any remaining unsold
inventory shall be transferred to MGI at cost.     (d)   Assignment of MAA and
Marketing Authorizations. Licensee shall assign or cause to be assigned to MGI
(or if not feasible to immediately assign,

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

56



--------------------------------------------------------------------------------



 



Execution Copy

      Licensee shall take all reasonable actions to make available to MGI
(including by providing copies), and to give MGI and its Affiliates and its
designees a right of reference to) all Regulatory Documentation (including MAAs
and Marketing Authorizations) and Supporting Data for the Licensed Products
obtained in Licensee’s name hereunder. In each case the foregoing assignment (or
availability and right of reference) shall be made or provided no later fifteen
(15) days after termination, and Licensee shall take, and shall cause its
Affiliates to take, such actions and execute such other instruments, assignments
and documents as may be necessary to effect the transfer of rights thereunder to
MGI. In addition, Licensee shall promptly provide to MGI a copy of all
Regulatory Documentation, Supporting Data, and Confidential Information
pertaining to the Licensed Products to the extent not previously provided to
MGI. MGI shall have sole control over all Regulatory Documentation and meetings
and communications with Regulatory Authorities immediately upon termination.    
(e)   Transition. Licensee shall use Diligent Efforts, as defined in
Section 1.24, to cooperate with MGI and its designee(s) to effect a smooth and
orderly transition in the Development and Commercialization of the Licensed
Products in the Territory. Without limiting the foregoing, Licensee shall
provide MGI copies of Sales Materials, Licensed Products labeling, other
customer information, each relating to the Licensed Products to the extent not
previously provided to MGI. In addition, Licensee shall refer all inquiries
regarding the Licensed Products after the Wind-down Period (and during the
Wind-down Period to the extent requested by MGI) to MGI and its designees. In
addition, Licensee shall provide to MGI a list of all customers purchasing the
Licensed Products from Licensee in the year prior to termination or expiration
of the Agreement.

  14.4.   Rights. To the extent not assigned to or owned by MGI, Licensee hereby
grants to MGI, effective following termination of this Agreement but no later
than the end of the Wind-down Period, a worldwide, irrevocable, fully paid,
royalty free, right and license, under all Sales Materials, and Confidential
Information, with the right to grant and authorize sublicenses, to use,
disclose, reference, publicly display, modify, reproduce, distribute, and
otherwise exploit and dispose of the foregoing for any purpose, including the
right to make, have made, use, sell, offer to sell, import and otherwise exploit
and dispose of the Licensed Products in the Territory; provided that MGI shall
not exercise the foregoing rights and licenses until termination of this
Agreement in whole or in part.

  (a)   Return of Materials. Within thirty (30) days after the end of the
Wind-down Period, Licensee shall, and shall cause its Affiliates to, deliver to
MGI, or to the extent requested by MGI destroy, all materials containing the
Product Trademark, Supporting Data, and other Confidential Information of MGI,
(except to the extent otherwise authorized by MGI) that is in Licensee’s or its

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

57



--------------------------------------------------------------------------------



 



Execution Copy

      Affiliates’ possession or control, and provide written certification
thereof. Effective upon the end of the Wind-down Period (or sooner if requested
by MGI), Licensee shall cease, and shall cause its Affiliates to cease, all use
of the Product Trademark, Regulatory Documentation, Supporting Data, and
Confidential Information of MGI, with respect to terminated Licensed Products in
the terminated countries in the Territory.     (b)   Rights on termination
pursuant to Section 13.2(b) and (c). In the event of termination under
Section 13.2(b) or (c) of this Agreement, Licensee will transfer information and
Licensed Product consistent with the provisions of this Section 14, except that
Licensee, at its option, may elect to cease all sales and marketing activities
in one or more countries or in the Territory, at its sole discretion.

ARTICLE 15: MISCELLANEOUS

  15.1.   Article and Section Headings, Language and Construction. The Article
and Section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
All references in this Agreement to “Articles,” “Sections,” “Exhibits” and
“Schedules” refer to the articles, sections and exhibits of this Agreement. The
words “hereof,” “herein” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any subdivision contained in this
Agreement. The words “include” and “including” when used herein are not
exclusive and mean “include, without limitation” and “including, without
limitation,” respectively. References in this Agreement to “days” shall mean
calendar days unless expressly indicated to the contrary. This Agreement has
been negotiated by the Parties and their respective counsel. Accordingly, this
Agreement will be interpreted fairly in accordance with its terms and without
any strict construction in favor of or against either Party.     15.2.  
Governing Law. Governing Law. This Agreement shall be governed in all respects
by the internal laws of the State of New York as applied to contracts entered
into solely between residents of, and to be performed entirely within, such
state, and without reference to principles of conflicts of laws or choice of
laws.     15.3.   Submission to Jurisdiction. Each of the Parties irrevocably
agrees that any legal action or proceeding with respect to this Agreement or for
recognition and enforcement of any judgment in respect hereof brought by the
other Party hereto or its successors or assigns shall be brought and determined
in the federal courts located in the State of New York, and each of the Parties
hereby irrevocably submits with regard to any such action or proceeding for
itself and in respect to its property, generally and unconditionally, to the
exclusive jurisdiction of the aforesaid courts.     15.4.   Waiver of Jury
Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

58



--------------------------------------------------------------------------------



 



Execution Copy

      COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.     15.5.   Other Remedies.
Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise of any
other remedy.     15.6.   Injunctive Relief. Because of, among other things, the
unique nature of the Licensed Patents, Product Improvements and Licensed
Know-How which are the subject of this Agreement, the potential that lost
opportunity costs may not be quantifiable, the Parties hereto agree that
irreparable damage may occur in the event that any of the provisions of this
Agreement, were not performed in accordance with their specific terms or were
otherwise breached. The Parties accordingly agree that injunctive relief
enforcing the terms of this Agreement may be appropriate.     15.7.   Dispute
Resolution. Except as otherwise agreed, disputes arising within the JOC shall be
referred to the Joint Steering Committee for resolution (“Dispute Resolution”).
Disputes arising within the JOC which cannot be resolved by the Joint Steering
Committee, disputes arising within the Joint Steering Committee, and any and all
other disputes between the Parties arising out of or relating to this Agreement
or the negotiation, performance, termination, validity or breach thereof, shall
be resolved as follows and in the following order of preference: by good faith
negotiation between the CEOs of MGI and Licensee, who shall have the authority
to fully and finally resolve the dispute. In the event the designated Executive
Officers are not able to resolve such dispute, either Party may elect within the
following fourteen (14) calendar day period to resolve the dispute by conducting
non-binding mediation; either Party may at any time following such mediation or
after the expiry of the fourteen (14) calendar day period if the Parties do not
elect to conduct non-binding mediation, seek to resolve the dispute through
other means as provided herein.     15.8.   Alternative Dispute Resolution. Any
dispute controversy or claim arising out of or relating to the validity,
construction, enforceability or performance of this Agreement, including
disputes relating to an alleged breach or to termination of this Agreement, but
excluding (a) any dispute, controversy or claim arising out of or relating to
the validity, enforceability, or infringement of any Licensed Patent and
(b) other than disputes which are expressly prohibited herein from being
resolved by this mechanism, shall be settled by binding Alternative Dispute
Resolution (“DR”) in the manner described below:

  (a)   Notice of Arbitration. If a Party intends to begin a DR to resolve a
dispute, such Party shall provide written notice (the “DR Request”) to counsel
for the

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

59



--------------------------------------------------------------------------------



 



Execution Copy

      other Party informing such other Party of such intention and the issues to
be resolved. Within thirty (30) calendar days after receipt of the DR Request,
the other Party may, by written notice to counsel for the Party initiating DR,
add additional issues to be resolved.     (b)   Arbitration Procedures. A DR
initiated under this Agreement will proceed in accordance with the Commercial
Arbitration Rules of the American Arbitration Association for Large, Complex
Cases then in effect, insofar as such rules are not inconsistent with the
provisions expressly set forth in this Agreement, unless the Parties mutually
agree otherwise. However, the Parties do not intend to submit the issue for
resolution by such association unless they mutually agree to do so, in writing.
    (c)   Arbitrators. The arbitration shall be carried out by a single
arbitrator who shall be a retired United States judge or justice and shall be
selected by the Parties within thirty (30) calendar days of receipt of the DR
Request in accordance with the procedure described below:

  (i.)   Qualifications. The Parties shall select the arbitrator as described
below, which may but need not be selected from a list of arbitrators such as the
CPR Panel of Distinguished Neutrals of the Center for Public Resources, subject
to: (a) his/her availability and willingness to serve, (b) his/her availability
to commence the arbitration within a reasonable period of time, (c) his/her
agreement to charge fees and expenses that are reasonable under the
circumstances, and (d) his/her commitment to render his/her award within the
time periods provided in this Section 15.8.     (ii.)   Selection. Each Party
will exchange a list of ten (10) qualified arbitrators and in the event that
both Parties agree on a single person then such person shall be the arbitrator.
In submitting the ten names, each Party shall prioritize from one to ten the
persons on their respective lists. In the event that there is more than one
common name on the Parties’ lists, the person having the lowest combined
priority number shall be selected as the arbitrator. The combined priority
number shall be the sum of the order numbers assigned to that person by the
Parties. Thus, if one person was MGI’s number two priority and Licensee’s number
three priority, and another person was MGI’s number two priority and Licensee’s
number four priority, the former would be appointed. If more than one person has
the lowest combined priority number, the person for whom there is less
difference between the order numbers assigned by the Parties shall be appointed.
Thus, if one person was MGI’s number one priority and Licensee’s number four
priority, and another person was MGI’s number two priority and Licensee’s number
three priority, the latter person would be appointed. If this method does not
produce an arbitrator, or if there are no common names, the Parties shall
alternatively strike from the combined list until only one name remains, which
shall be

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

60



--------------------------------------------------------------------------------



 



Execution Copy

      selected as the arbitrator. The Party to strike first shall be determined
by the toss of a coin. In the event the arbitrator is unable to meet the
requirements set forth in (i) above, then, in the event the first selected
arbitrator was common to both lists and there was more than one common name on
the Parties’ lists, the arbitrator having the next lowest combined priority
number who is able and willing to serve pursuant to these requirements shall be
selected. If there is no such individual, then the Parties shall use the
alternate strike method set forth above. In the event an arbitrator selected by
the alternate strike methodology is unable or unwilling to serve consistent with
the requirements set forth above, then the alternate striking procedure shall be
retraced in reverse order until the arbitrator is selected.     (iii.)  
Conduct. The arbitrator shall be neutral, disinterested, impartial, and
independent of the Parties and others having any known interest in the outcome,
and shall abide by the AAA/ABA Code of Ethics for Arbitrators in Commercial
Disputes. There shall be no ex parte communications with the arbitrator either
before or during the arbitration, relating to the dispute or issues involved in
the dispute or the arbitrator’s views on any such issue.     (iv.)   Interim
Review. Either Party may apply to any court having jurisdiction hereof and seek
preliminary injunctive relief until such time as the arbitration award is
rendered or the controversy is otherwise resolved.     (v.)   Location. Any
arbitration under this Section 15.8 shall be conducted in New York, NY.

  (d)   Discovery Proceedings. The Parties shall have the right to undertake
complete discovery, as contemplated by and pursuant to Federal Rules 26-37 of
the Federal Rules of Civil Procedure (with references to “court” in those Rules
being considered references to the “arbitrator”) except as they may be modified
by the following:

  (i.)   Within thirty (30) calendar days after selection of the arbitrator,
each Party may serve on any other Party (a) interrogatories for the purpose of
identification of documents and witnesses, (b) requests for admissions, and
(c) requests for the production of documents and things. These discovery
requests will be answered within fourteen (14) calendar days of receipt.    
(ii.)   At any time but not more than six (6) months after the selection of the
arbitrator, each Party may take depositions of employees or other witnesses of
an opposing Party as a matter of right, subject to applicable limitations set
forth in Rules 26-37.

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

61



--------------------------------------------------------------------------------



 



Execution Copy

  (iii.)   Any Party may conduct depositions of its own witnesses which may be
introduced as evidence at the arbitration hearing if the other Party was given
fair opportunity to attend the deposition and cross-examine.     (iv.)   As they
become aware of new documents or information, including experts who may be
called upon to testify, all Parties remain under a continuing obligation to
provide documents upon which they rely, to supplement their responses, and to
honor any informal agreements or understandings between the Parties regarding
documents or information to be exchanged. The arbitrator at the hearing will not
consider documents that have not been previously exchanged, unless agreed by the
Parties or used for purposes of impeachment.     (v.)   The Parties will
promptly notify the arbitrator when an unresolved dispute exists regarding
discovery issues. The arbitrator will discuss the matter with the Parties to
determine the nature of the dispute and will attempt to resolve that dispute. If
the arbitrator does not resolve the dispute, the arbitrators will arrange a
conference concerning the dispute before the arbitrator by telephone, or in
person, and the arbitrator will decide the dispute.     (vi.)   All discovery
shall be completed within six (6) months from selection of the arbitrator,
unless extended by agreement of the Parties or by the arbitrator for good cause
shown.

  (e)   Hearings and Proceedings. The arbitrator will determine the specific
location within New York, NY and the date and time of the arbitration hearing(s)
and other proceedings after consultation with the arbitrator and the Parties and
will provide reasonable notice of the hearing(s) date and time. The arbitrator
will make every effort to schedule the arbitration hearing within ninety (90)
calendar days of the completion of all discovery, absent unusual circumstances.

  (i.)   The Parties may mutually agree on or the arbitrator for good cause may
order a rescheduling of the hearing date.     (ii.)   The arbitrator will
ordinarily conduct the arbitration hearing in the manner set forth in this
Section 15.8 except that (i) the Federal Rules of Evidence shall apply and
(ii) the arbitrator shall render its decision in writing in the manner provided
by Rule 52 of the Federal Rules of Civil Procedure, including a full and precise
statement of the factual and legal bases for such decision. If the AAA rules and
the rules of this Section 15.8 conflict in any manner, the rules of this Section
shall prevail. The arbitrator must hold an oral hearing, but may impose
reasonable time limits on each phase of the proceeding and may limit testimony
to exclude evidence that would be immaterial or unduly repetitive, provided that
all Parties are afforded the opportunity to present material and

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

62



--------------------------------------------------------------------------------



 



Execution Copy

      relevant evidence and that each Party is given at least an approximately
equal amount of time for presentation of its case.     (iii.)   Written briefs
may be filed up to five (5) calendar days before the hearing.     (iv.)   The
arbitrator will require witnesses to testify under oath if requested by any
Party.     (v.)   Any Party desiring a stenographic record may secure a court
reporter to attend the proceedings.     (vi.)   The arbitrator will determine
the order of proof, which will generally be similar to that of a court trial,
including opening and closing statements.     (vii.)   When the arbitrator
determines that all relevant and material evidence and arguments have been
presented, the arbitrator will declare the hearing closed. The arbitrator may
defer the closing of the hearing for up to twenty (20) calendar days to permit
the Parties to submit post-hearing briefs and or to make closing arguments, as
the arbitrator deems appropriate, before rendering an award.     (viii.)   The
arbitrator will render the award and its decisions pursuant to Fed. R. Civ. P.
52 within thirty (30) calendar days after the date of the closing of the hearing
or, if an arbitration hearing has been waived, within thirty (30) calendar days
after the date of the arbitrator’s receiving all materials specified by the
Parties. The decision and award of the arbitrator will constitute the
Arbitration Award and will be binding on the Parties.     (ix.)   The arbitrator
shall, in rendering his or her decision and award, apply the substantive law of
the State of New York, without regard to its conflict of laws provisions, except
that the interpretation of and enforcement of this Section shall be governed by
the Federal Arbitration Act. The costs of the winning Party and the fees of the
arbitrator shall be paid by the losing Party as determined by the arbitrator. If
the arbitrator is unable to designate a losing party, it shall so state and each
Party shall bear its own costs and the fees of the arbitrator shall be split
equally between the Parties.

  (f)   Award. The arbitrator is empowered to award any remedy allowed by law,
including money damages, prejudgment interest and attorneys’ fees, and to grant
final, complete, interim, or interlocutory relief, including injunctive relief.
Notwithstanding the foregoing, punitive or multiple damages may not be awarded.
    (g)   Legal Fees. Except as set forth in Section 15.8(e)(ix) above, each
Party shall bear its own legal fees.

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

63



--------------------------------------------------------------------------------



 



Execution Copy

  (h)   Confidentiality. The DR proceeding shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information. Except as required by law, no Party shall make (or
instruct the arbitrator to make) any public announcement with respect to the
proceedings or decision of the arbitrator without prior written consent of each
other Party. The existence of any dispute submitted to DR, and the award, shall
be kept in confidence by the Parties and the arbitrator, except as required in
connection with the enforcement of such award or as otherwise required by
applicable law.     (i)   Survivability. Any duty to arbitrate under this
Agreement shall remain in effect and enforceable after termination of this
Agreement for any reason.

  15.9   Jurisdiction. For the purposes of this Article 15 each Party agrees to
abide by the award rendered in any arbitration, and the Parties agree to accept
the jurisdiction of any court having jurisdiction over the Parties for the
purposes of enforcing awards entered pursuant to this Article 15 and for
enforcing the agreements reflected in this Article 15, provided that the
foregoing shall not be deemed to waive any rights of either Party under the
Federal Arbitration Act.     15.10   No Implied Waivers; Rights Cumulative. It
is agreed that no waiver by either Party hereto of any breach or default of any
of the covenants, representations, or warranties herein set forth shall be
effective unless in a writing signed by such Party, and no such written waiver
shall be deemed a waiver as to any subsequent and/or similar breach or default.
    15.11   Independent Contractors. The relationship of Licensee and MGI
established by this Agreement is that of independent contractors. Nothing in
this Agreement shall be construed to create any relationship other than
independent contractors. Licensee and MGI shall under no circumstances be
considered engaged in a partnership or joint venture by virtue of this
Agreement. Neither Party shall have any right, power or authority to assume,
create or incur any expense, liability or obligation, express or implied, on
behalf of the other or to conclude contracts in the name of the other.     15.12
  Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be delivered in person, by a nationally recognized overnight
courier, or by facsimile (receipt confirmed, with a confirmation notice sent by
one of the other methods specified herein), to the addresses given below or such
other addresses as may be designated in writing by the Parties from time to time
during the term, and shall be deemed to have been given when received unless
otherwise specified herein as when sent.

         
 
  Licensee:   CILAG GmbH INTERNATIONAL
 
      Landis + Gry-Strasse 1
 
      CH-6300
 
      Zug, Switzerland
 
      Attention: Company President

 

*   Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

64



--------------------------------------------------------------------------------



 



Execution Copy

         
 
      Facsimile: 41 41 7255101
 
       
 
      With copy to:
 
       
 
      Johnson & Johnson
 
      One Johnson & Johnson Plaza
 
      New Brunswick, New Jersey 08933
 
      Attention: Chief Patent Counsel
 
      Facsimile: 732- 524-2138
 
       
 
  MGI:    
 
      MGI PHARMA, INC.
 
      5775 West Old Shakopee Road, Suite 100
 
      Bloomington, MN 55437-3174
 
      Attn: Eric P. Loukas, General Counsel
 
      Telephone: 952-406-3181
 
      Facsimile: 952-406-3281

      or to such other address (including electronic mail address) as MGI shall
have furnished to Licensee in writing or by electronic mail. Notices that are
mailed by (i) first class mail shall be deemed received three (3) business days
after deposit in the mail and (ii) Express Mail or overnight courier shall be
deemed received one (1) business day after deposit in the mail or delivery to
such courier. In the event that the notice is sent by facsimile, notice shall be
deemed to have been received when sent and confirmed as to receipt.     15.13  
Assignment. This Agreement shall not be assignable by Licensee to any other
person or entity without the written consent of MGI, which shall not be
unreasonably withheld; provided that either Party shall, without the consent of
the other Party, be entitled to assign its rights to a third party of reasonably
equivalent capabilities in the development and commercialization of
pharmaceutical products, in the event of a merger or consolidation with, or the
transfer of substantially all of its assets to such third party; provided,
however, that should Licensee make such an assignment of this Agreement with a
Third Party that is marketing or developing any Competing Product or that
product competitive to the Licensed Products with the trade name Vidaza, in the
Territory, and such Third Party does not take action to divest the same under
Section 13.3(b)(ii), MGI may terminate this Agreement immediately and treat the
termination as one due to a material breach of this Agreement by said Third
Party.     15.14   Modification. No amendment or modification of any provision
of this Agreement shall be effective unless in writing signed by all Parties
hereto. No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by all Parties.

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

65



--------------------------------------------------------------------------------



 



Execution Copy

  15.15   Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any jurisdiction, the Parties shall negotiate in good faith
a valid, legal and enforceable substitute provision that most nearly reflects
the original intent of the Parties and all other provisions hereof shall remain
in full force and effect in such jurisdiction and shall be liberally construed
in order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.     15.16   Publicity Review. Neither Party shall originate any
written publicity, news release or other public announcement or statement
relating to the announcement or terms of this Agreement (collectively, a “Public
Disclosure”), without the prior review and written approval of the other Party,
which approval shall not be unreasonably withheld or delayed. Notwithstanding
the foregoing, either Party may make any Public Disclosure it believes in good
faith based upon the advice of counsel is required by applicable law, rule or
regulation or any listing or trading agreement concerning its or its Affiliates’
publicly traded securities; provided, however, that such Public Disclosure shall
minimize to the extent possible the financial information disclosed, and that
prior to making such Public Disclosure, the disclosing Party shall provide to
the other Party a copy of the materials proposed to be disclosed and provide the
receiving Party with an opportunity to promptly review the Public Disclosure.
Notwithstanding the foregoing, the Parties agreed to a press release to announce
the execution of this Agreement, attached hereto as Schedule 2.0; thereafter,
Licensee and MGI may each disclose the information contained in such press
release without the need for further approval by the other. In addition,
notwithstanding anything to the contrary, each Party shall have the right to
disclose the existence and terms of this Agreement to the extent set forth in
Section 10.5 above.     15.17   Counterparts. This Agreement may be executed in
two counterparts, each of which shall be deemed an original, and all of which
together, shall constitute one and the same instrument.     15.18   Export Laws.
Notwithstanding anything to the contrary contained herein, all obligations of
MGI and Licensee are subject to prior compliance with United States and foreign
export regulations and such other United States and foreign laws and regulations
as may be applicable, and to obtaining all necessary approvals required by the
applicable agencies of the governments of the United States and foreign
jurisdictions. MGI and Licensee shall cooperate with each other and shall
provide assistance to the other as reasonably necessary to obtain any required
approvals.     15.19   Limitation of Liability. IN NO EVENT SHALL EITHER PARTY
BE LIABLE TO THE OTHER FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT OR SPECIAL
DAMAGES, HOWEVER CAUSED AND WHETHER BASED IN CONTRACT, TORT OR UNDER ANY OTHER
THEORY OF LIABILITY. THE FOREGOING LIMITATIONS FURTHER SHALL NOT APPLY TO EITHER

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

66



--------------------------------------------------------------------------------



 



Execution Copy

      PARTY’S OBLIGATIONS UNDER ARTICLE 12, OR EITHER PARTY’S BREACH OF ARTICLE
10. The Parties agree that nothing in this Section 15.19 shall in any way affect
or impair the ability of the Parties to seek injunctive relief pursuant to
Section 15.6 hereof.     15.20   Entire Agreement. This Agreement, together with
all the Schedules hereto constitute the full and entire understanding and
agreement between the Parties with respect to the subject matter hereof, and
supersede all prior and contemporaneous agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties with respect thereto,
including any term sheet.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered in duplicate originals.

             
MGI PHARMA, INC.
      LICENSEE:    
 
           
/s/ Leon O. Moulder, Jr.
      /s/ Heinz Schmid    
 
By: Leon O. Moulder, Jr.
     
 
By: Heinz Schmid    
Title: President and CEO
      Title: General Manager    

SCHEDULES:

     
Schedule 1.7
  J&J Universal Calendar – 2006
Schedule 1.18
  Decitabine
Schedule 1.51
  Licensed Patents
Schedule 1.66
  Orphan Product Designation for Decitabine in EC
Schedule 1.75
  Manufacturing and Supply Agreements
Schedule 1.80
  License Agreement between SuperGen, Inc. and MGI Pharma, Inc.
Schedule 1.90
  R&D/GCP Audit Plan
Schedule 2.0
  Press Release
Schedule 2.1
  Example of Currency Conversion
Schedule 3.0
  Initial Global Development Plan & Listing of On-going Clinical Trial
Schedule 6.1(b)
  Minimum Product Order Quantities
Schedule 6.1(c)
  Licensee Initial Product Forecast
Schedule 6.1(e)
  Form of Purchase Order

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

67



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 1.7 — J&J Universal Calendar 2006
(CALENDER) [w25636w2563604.gif]
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 




Execution Copy
SCHEDULE 1.18
DECITABINE
*
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 1.51
LICENSED PATENTS

                  US/Foreign Patent         Title   Number   Filing Date  
Status
*
  *   *   *
*
  *   *   *
RESTORING CANCER-SUPPRESSING FUNCTIONS TO NEOPLASTIC CELLS THROUGH DNA
HYPOMETHYLATION
  US10/686,047
(US2004-0109846)   10/14/2003   Published
*
  *   *   *
*
  *   *   *
RESTORE CANCER-SUPPRESSING FUNCTIONS TO NEOPLASTIC CELLS THROUGH DNA
HYPOMETHYLATION
  EP 02717415.0
(EP 1383379)   2/11/2002   Published
RESTORE CANCER-SUPPRESSING FUNCTIONS TO NEOPLASTIC CELLS THROUGH DNA
HYPOMETHYLATION
  JP 2002-567063
(JP 04-529104)   2/11/2002   Published
*
  *   *   *  
*
  *   *   *
*
  *   *   *
*
  *   *   *
*
  *   *   *
*
  *   *   *
LIQUID FORMULATION OF DECITABINE AND USE OF THE SAME
  EP03757313.6 (EP1509233)   5/30/2003   Published
LIQUID FORMULATION OF DECITABINE AND USE OF THE SAME
  JP2004-510806 (JP05-529163)   5/30/2003   Published
*
  *   *   *
*
  *   *   *
*
  *   *   *
*
  *   *   *
*
  *   *   *
METHOD FOR TREATING DISEASES ASSOCIATED WITH ABNORMAL KINASE ACTIVITY
  EP03710881.2 (EP1572075)   2/6/2003   Published
*
  *   *   *
*
  *   *   *
*
  *   *   *
*
  *   *   *

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy

                  US/Foreign Patent         Title   Number   Filing Date  
Status
COMPOSITIONS AND METHODS FOR RE-ESTABLISHING GENE TRANSCRIPTION THROUGH
INHIBITION OF DNA METHYLATION AND HISTONE DEACETYLASE
  EP02731396.4 (EP1389127)   4/19/2002   Published
*
  *   *   *
*
  *   *   *
PHARMACEUTICAL FORMULATIONS TARGETING SPECIFIC REGIONS OF THE GASTROINTESTINAL
TRACT
  US10/698,983
(US2004-0162263)   10/31/2003   Published
*
  *   *   *
*
  *   *   *
*
  *   *   *
PHARMACEUTICAL FORMULATIONS TARGETING SPECIFIC REGIONS OF THE GASTROINTESTINAL
TRACT
  EP03778052.5(EP1556010)   10/31/2003   Published
COMPOSITIONS AND METHODS FOR TREATMENT OF CANCER
  US10/661,386
(US2005-0059682)   9/12/2003   Published
*
  *   *   *
*
  *   *   *
*
  *   *   *
*
  *   *   *
COMPOSITION AND METHOD FOR TREATING NEUROLOGICAL DISORDERS
  US10/877,046
(US2005-0037992)   6/24/2004   Published
*
  *   *   *
*
  *   *   *
*
  *   *   *
COMPOSITIONS AND FORMULATIONS OF DECITABINE POLYMORPHS AND METHODS OF USE
THEREOF
  US10/890,828
(US2006-0014949)   7/13/2004   Published
COMPOSITIONS AND FORMULATIONS OF DECITABINE POLYMORPHS AND METHODS OF USE
THEREOF
  PCT/US2005/24676 (WO 06/017278)   7/12/2004   Published
*
  *   *   *
ORAL ADMINISTRATION OF DECITABINE SALT
  11/238,168
(US2006-0074046)   09/27/05   Published
*
  *   *   *
*
  *   *   *
*
  *   *   *
*
  *   *   *
*
  *   *   *

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 1.66
ORPHAN PRODUCT DESIGNATION FOR DECITABINE IN EC
On February 14, 2003, orphan designation (EU/3/03/135) was granted to decitabine
(5-aza-2’-deoxycytidine) by the European Commission to Eurogen Pharmaceuticals,
Ltd, U.K., for the treatment of myelodysplastic syndromes (MDS). On March 22,
2006, the designation was transferred from Eurogen Pharmaceuticals, Ltd, U.K.,
to MGI PHARMA LIMITED.
On April 21, 2006, the European Medicines Agency, Committee for Orphan Medicinal
Products recommended the designation of orphan status to Decitabine for the
treatment of acute myeloid leukaemia. The opinion was transmitted to the
European Commission for decision-making in accordance with Article 5.8 of
Regulation (EC) 141/2000.
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
Schedule 1.75
Manufacturing and Supply Agreements

1.   Drug Substance and Validation and Supply Agreement between SuperGen, Inc.
and Ferro Pfanstiehl Laboratories, Inc. and its affiliates, effective as of
July 2, 2003 and Amendments 1, 2, 3, 4, 5, and 6 thereto

2. Quality agreement between MGI Pharma Inc. and Ferro Corporation, effective
February 28, 2006

3.   Manufacturing Agreement between MGI Pharma Inc. and Pharmachemie B.V.,
effective as of July 6, 2005

4.   Quality agreement between MGI Pharma Inc. and Pharmachemie B.V., effective
September 8, 2005

 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 1.80
Amended and Restated License Agreement between SuperGen, Inc. and MGI Pharma,
Inc. effective as of
September 21, 2004 and amended as of July 3, 2006,
License agreement filed as Exhibit 10.1 to MGI Pharma, Inc.’s Quarterly Report
on Form 10-Q for the quarter ended September 30, 2004 (File No. 000-10736)
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 1.90
R&D/GCP Audit Plan
Clinical Compliance Audit Plan Summary

                                                                               
                  *   *     *     *     *     *     *     *     *     *     *  
  *     *   *   *     *     *     *     *     *     *     *     *     *     *  
  *  
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  
 
                                                                               
               
*
    *       *       *       *       *       *       *       *       *       *  
    *       *  

*
*
*
*
*
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 2.0
Press Release
 
Press release filed as Exhibit 99.1 to MGI Pharma, Inc.’s Current Report on Form
8-K filed on July 10, 2006
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 2.1
Example of Currency Conversion
(CURRENCY CONVERSION) [w25636w2563601.gif]
(continued next page)
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
(CURRENCY CONVERSION) [w25636w2563602.gif]
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 3.0
Initial Global Development Plan & Listing of On-going Clinical Trials
*
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 6.1(b)
MINIMUM PRODUCT ORDER QUANTITIES
*
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 6.1(c)
LICENSEE INITIAL PRODUCT FORECAST
*
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



Execution Copy
SCHEDULE 6.1(e)
FORM OF PURCHASE ORDER
(PURCHSE ORDER) [w25636w2563603.gif]
 
*  Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934.

 